     Case 4:19-cv-02033-YGR Document 114 Filed 06/23/20 Page 1 of 46




 1 ROBBINS GELLER RUDMAN
     & DOWD LLP
 2 SHAWN A. WILLIAMS (213113)
   DANIEL J. PFEFFERBAUM (248631)
 3 KENNETH J. BLACK (248631)
   Post Montgomery Center
 4 One Montgomery Street, Suite 1800
   San Francisco, CA 94104
 5 Telephone: 415/288-4545
   415/288-4534 (fax)
 6 shawnw@rgrdlaw.com
   dpfefferbaum@rgrdlaw.com
 7 kennyb@rgrdlaw.com
          – and –
 8 MARK SOLOMON (151949)
   DANIELLE S. MYERS (259916)
 9 JUAN CARLOS SANCHEZ (301834)
   655 West Broadway, Suite 1900
10 San Diego, CA 92101
   Telephone: 619/231-1058
11 619/231-7423 (fax)
   marks@rgrdlaw.com
12 dmyers@rgrdlaw.com
   jsanchez@rgrdlaw.com
13
   Counsel to Lead Plaintiff Norfolk County Council
14 as Administering Authority of the Norfolk Pension Fund

15 Additional Counsel Appear on Signature Page

16                                UNITED STATES DISTRICT COURT

17                               NORTHERN DISTRICT OF CALIFORNIA

18                                      OAKLAND DIVISION

19 In re APPLE INC. SECURITIES                   )   Case No. 4:19-cv-02033-YGR
   LITIGATION                                    )
20                                               )   CLASS ACTION
                                                 )
21 This Document Relates To:                     )   REVISED CONSOLIDATED CLASS
                                                 )   ACTION COMPLAINT FOR VIOLATION
22            ALL ACTIONS.                       )   OF THE FEDERAL SECURITIES LAWS
                                                 )
23                                                   DEMAND FOR JURY TRIAL

24

25

26

27

28


     4839-0622-0480.v1-6/23/20
     Case 4:19-cv-02033-YGR Document 114 Filed 06/23/20 Page 2 of 46




 1                                                    TABLE OF CONTENTS
 2                                                                                                                                          Page
 3 I.         INTRODUCTION ...............................................................................................................1

 4 II.        BACKGROUND AND SUMMARY ..................................................................................2

 5            A.        The iPhone Is Apple’s Most Important Product ......................................................3

 6            B.        Greater China Is a Significant Geographic Revenue and Growth Region...............3

 7            C.        Prior to the Class Period, Trade Tensions Build Between the United States
                        and China as Economic Conditions Deteriorate ......................................................4
 8
              D.        Apple Announces a New Iteration of Very Expensive iPhones ..............................6
 9
              E.        The Start of the Class Period: Defendants Misrepresent Business
10                      Conditions in China, Demand for New iPhone Offerings .......................................7
11            F.        Just Four Days After the November 1, 2018 Financial Results, Reports
                        Emerged from China that Apple Reduced iPhone Production at Its Largest
12                      Manufacturers by Up to 100,000 Units per Day ....................................................10
13            G.        For the First Time in More Than 15 Years, Apple Preannounces Massive
                        Earnings Shortfall; Blames Poor Performance in China........................................11
14
     III.     JURISDICTION AND VENUE ........................................................................................13
15
     IV.      PARTIES TO THE ACTION ............................................................................................13
16
     V.       THE INDIVIDUAL DEFENDANTS CONTROLLED APPLE .......................................14
17
     VI.      DEFENDANTS’ MATERIALLY FALSE AND MISLEADING STATEMENTS
18            AND OMISSIONS DURING THE CLASS PERIOD ......................................................15
19            A.        Material Misrepresentations and Omissions in Connection with the
                        Reporting of 4Q18 and FY18 Financial Results ....................................................15
20
              B.        Reports Emerge from China that Apple Slashed iPhone Production by
21                      100,000 Units per Day ...........................................................................................21

22            C.        Apple Discloses True Financial Condition, Pre-Announces Huge
                        Quarterly Earnings Miss ........................................................................................26
23
              D.        Post Class Period, Further Details of the iPhone’s Poor China Performance
24                      Emerge ...................................................................................................................30

25 VII.       LOSS CAUSATION/ECONOMIC LOSS ........................................................................32

26 VIII.      APPLICABILITY OF THE FRAUD ON THE MARKET AND AFFILIATED
              UTE PRESUMPTIONS OF RELIANCE ..........................................................................37
27
     IX.      CLASS ACTION ALLEGATIONS ..................................................................................37
28
     REVISED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
     SECURITIES LAWS - 4:19-cv-02033-YGR                                                                                                         -i-
     4839-0622-0480.v1-6/23/20
     Case 4:19-cv-02033-YGR Document 114 Filed 06/23/20 Page 3 of 46




 1

 2                                                                                                                                         Page
 3
     X.       COUNT I ...........................................................................................................................39
 4
              A.         For Violation of §10(b) of the Exchange Act and Rule 10b-5 Promulgated
 5                       Thereunder Against Defendants Apple and Cook .................................................39

 6 XI.        COUNT II ..........................................................................................................................39

 7            A.         For Violation of §20(a) of the Exchange Act Against All Defendants..................39

 8 XII.       PRAYER FOR RELIEF ....................................................................................................40

 9 XIII.      JURY DEMAND ...............................................................................................................40

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     REVISED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
     SECURITIES LAWS - 4:19-cv-02033-YGR                                                                                                       - ii -
     4839-0622-0480.v1-6/23/20
     Case 4:19-cv-02033-YGR Document 114 Filed 06/23/20 Page 4 of 46




 1 I.         INTRODUCTION
 2            1.        This is a federal securities class action on behalf of all persons and entities who

 3 purchased or otherwise acquired the publicly traded securities of Apple Inc. (“Apple” or the

 4 “Company”) during the period from November 2, 2018 through January 2, 2019, inclusive (the

 5 “Class Period”), who suffered damages as a result of the conduct alleged herein.1 The action is

 6 brought against Apple and certain of its executive officers for violations of the Securities Exchange

 7 Act of 1934 (the “Exchange Act”) and SEC Rule 10b-5 promulgated thereunder.

 8            2.        Pursuant to the Court’s June 2, 2020 Order Granting in Part and Denying in Part

 9 Defendant’s Motion to Dismiss (ECF No. 110) (“June 2, 2020 Order”), Plaintiff Norfolk County

10 Council as Administering Authority of the Norfolk Pension Fund (“Lead Plaintiff”) submits this

11 Revised Consolidated Class Action Complaint for Violation of the Federal Securities Laws which, as

12 directed, is consistent with the Court’s June 2, 2020 Order.2 The Court previously analyzed in detail

13 the allegations in the Corrected Consolidated and Amended Class Action Complaint for Violation of

14 the Federal Securities Laws (ECF No. 98) (“Corrected Consolidated Complaint”) and found the

15 following two statements made by Defendant Timothy D. Cook (“Cook”), on behalf of Apple, to be

16 actionable under the Exchange Act and the Private Securities Litigation Reform Act of 1995:

17                     The XS and XS Max got off to a really great start, and we’ve only been selling for a
                        few weeks. The XR, we’ve only got out there for, I guess, 5 – 5 days or so at this
18                      point and so that it’s – we have very, very little data there. Usually, there is some
19                      amount of wait until a product shows – another product shows up in look, but in –
                        that – in looking at the data, on the sales data for XS and XS Max, there’s not
20                      obvious evidence of that in the data as I see it.

21                     In relation to China specifically, I would not put China in that category. Our
                        business in China was very strong last quarter. We grew 16%, which we’re very
22                      happy with. iPhone, in particular, was very strong double-digit growth there.3
23

24   1
       Apple’s fiscal year ends in September of each calendar year. Apple’s 2018 fiscal year began on
   October  1, 2017 and ended on September 29, 2018 (“FY18”).
25
   2
       On June 19, 2020, the Court issued an Order Regarding Transition of Leadership and
26 Appointment   of Lead Plaintiff and Lead Counsel (ECF No. 113) appointing Norfolk County Council
   as Administering  Authority of the Norfolk Pension Fund as Lead Plaintiff in this action.
27
   3
       See June 2, 2020 Order.
28
     REVISED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
     SECURITIES LAWS - 4:19-cv-02033-YGR                                                                  -1-
     4839-0622-0480.v1-6/23/20
     Case 4:19-cv-02033-YGR Document 114 Filed 06/23/20 Page 5 of 46




 1            3.        Accordingly, pursuant to directive that Lead Plaintiff file a revised complaint

 2 consistent with the June 2, 2020 Order, this Revised Consolidated Complaint asserts as actionable

 3 only those material misrepresentations and omissions which the Court previously found adequately

 4 pleaded, and those facts and allegations which support each element of Lead Plaintiff’s claim under

 5 the Exchange Act including falsity, materiality, scienter, and loss causation.4 Pursuant to the Court’s

 6 June 2, 2020 Order, Lead Plaintiff has not re-alleged certain statements or omissions made prior to

 7 November 1, 2018, which the Court found to be false and misleading but inactionable. In the event

 8 that discovery reveals new facts supporting the actionability of these misrepresentations or

 9 omissions, Lead Plaintiff may seek leave to amend, accordingly.

10            4.        Lead Plaintiff individually, and on behalf of all others similarly situated, by Lead

11 Plaintiff’s undersigned counsel, alleges the following based upon personal knowledge as to Lead

12 Plaintiff and Lead Plaintiff’s own acts, and upon information and belief as to all other matters based

13 on the investigation conducted by and through Lead Plaintiff’s counsel, which included, among other

14 things, a review of United States Securities and Exchange Commission (“SEC”) filings by Apple, as

15 well as media and analyst reports about the Company. Lead Plaintiff believes that substantial

16 additional evidentiary support will exist for the allegations set forth herein after a reasonable

17 opportunity for discovery.

18 II.        BACKGROUND AND SUMMARY
19            5.        Apple is a multinational technology company headquartered in Cupertino, California

20 that designs, develops, and sells consumer electronics, computer software, and online services.

21 Apple is the world’s largest information technology company by revenue and the world’s third-

22 largest mobile phone developer by units sold. The Company’s best known products include its

23

24
   4
       Because the two alleged false statements found to be actionable by this Court were both made by
25 Defendant   Cook, on behalf of Defendant Apple, Lead Plaintiff no longer asserts that Defendant Luca
   Maestri  (“Maestri”)  is primarily liable under §10(b) of the Exchange Act. To the extent Lead
26 Plaintiff later discovers facts to support claims of primary liability against Maestri, Lead Plaintiff
   may  seek  leave to amend,  accordingly. Lead Plaintiff continues to assert claims under §20(a) of the
27 Exchange Act against Maestri     which the Court found to be sufficiently alleged. June 2, 2020 Order
   at 46.
28
     REVISED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
     SECURITIES LAWS - 4:19-cv-02033-YGR                                                                 -2-
     4839-0622-0480.v1-6/23/20
     Case 4:19-cv-02033-YGR Document 114 Filed 06/23/20 Page 6 of 46




 1 iPhone smartphones, iPad tablet computers, Mac personal computers, iPod portable media players,

 2 and Apple Watch smartwatches.

 3            A.        The iPhone Is Apple’s Most Important Product
 4            6.        During the Class Period, the iPhone served as the Company’s flagship product,

 5 utilizing Apple’s iOS operating system, powering applications including Siri (an intelligent

 6 assistant), Apple Pay, Touch ID, and Face ID on qualifying devices, generating more revenue and

 7 profit than any other Apple hardware product. For the past five years, the iPhone has accounted for

 8 more than 60% of Apple’s net sales, generating approximately 62% of net sales in FY17 and 63% of

 9 net sales in FY18. Since its launch in 2007, generally the Company released new and updated

10 iPhone models once a year, typically to great fanfare and strong demand. With each new release,

11 Apple aggressively increased the price of its iPhones from the $99-$399 range maintained through

12 2013, to a top offering price of $1,449 for the Apple XS Max in September 2018.

13            7.        The following is a chart of Apple’s recent iPhone models, their release dates, and

14 each iPhone’s respective price point:

15        iPhone Model               Release Date                            Pricing
16   iPhone 6S / 6S Plus         September 25, 2015     $649/$749/$849 (Plus: $749/$849/$949)
     iPhone SE                   March 31, 2016         $399/$499
17
     iPhone 7 / 7 Plus           September 16, 2016     $649/$749/$849 (Plus: $769/$869/$969)
18   iPhone 8 / 8 Plus           September 22, 2017     $699/$849 (Plus: $799/$949)
     iPhone X                    November 3, 2017       $999/$1149
19   iPhone XS / XS Max          September 21, 2018     $999/$1149/$1349 (Max: $1099/$1249/$1449)
20   iPhone XR                   October 26, 2018       $749/$799/$899

21            B.        Greater China Is a Significant Geographic Revenue and Growth
                        Region
22
              8.        Greater China, a region that includes mainland China, Hong Kong, and Taiwan, is
23
     Apple’s third-largest market after the United States and Europe, and the Company’s most important
24
     growth market.5 For example, from 4Q14 to 4Q15, Apple’s revenue from China grew 99% from
25

26
   5
27 referThroughout  the Revised Consolidated Complaint, references to both Greater China and China
         to the region Apple identifies as Greater China in its SEC filings, which, unless otherwise
28 noted, includes Hong Kong, Taiwan, and mainland China.
     REVISED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
     SECURITIES LAWS - 4:19-cv-02033-YGR                                                               -3-
     4839-0622-0480.v1-6/23/20
     Case 4:19-cv-02033-YGR Document 114 Filed 06/23/20 Page 7 of 46




 1 $5.7 billion to $12.5 billion year-over-year. On October 27, 2015, The Verge published an article

 2 titled “China is becoming Apple’s most important market” reporting as follows:

 3            [W]ith its rapidly growing middle class, Chinese carriers continued investment into
              LTE penetration – which is at 10 percent and growing – and Apple’s continued retail
 4            expansion in the country, China [was] becoming the key to sustaining the iPhone’s
              remarkable growth.
 5
                     Apple brought in $58.7 billion in revenue in China alone in fiscal 2015, a 96
 6            percent increase from $29.8 billion in fiscal 2014. Given the fact that just about half
              of China’s population has reliable access to the internet, the potential for sustained
 7            long-term iPhone growth lies directly within China’s borders.

 8            9.        In FY18, ended September 29, 2018, Greater China accounted for $52 billion in sales

 9 – nearly 20% of Apple’s total annual sales of $266 billion.6 In addition to representing nearly 20%

10 of Apple’s total revenue in FY18 (hardware and services), China is also a high-margin market (38%)

11 for Apple, second only to Japan (44%).

12            10.       While China represents the Company’s highest growth market, China is also among

13 its most competitive. At the same time Apple’s iPhone sales revenues were growing in China (in

14 part due to Apple’s significant price increases), Chinese manufacturers including Huawei, Xiaomi,

15 and Oppo were launching scores of lower-priced smartphones more technologically advanced with

16 in-demand features tailored for the Chinese market, thus competing with Apple’s iPhone offerings

17 and diminishing Apple’s pricing power.

18            C.        Prior to the Class Period, Trade Tensions Build Between the United
                        States and China as Economic Conditions Deteriorate
19
              11.       Apple’s business in China is susceptible to geopolitical trade maneuvers, and in the
20
     summer of 2018, tariffs imposed by the United States threatened Apple’s sales in Greater China. On
21
     April 3, 2018, the Trump Administration published a $50 billion list of Chinese products under
22
     consideration for a 25% tariff and, on July 6, 2018, the Administration implemented $34 billion of
23
     those import tariffs. On July 10, 2018, the Trump Administration announced another $200 billion
24
     list of Chinese products that would be subject to a 10% tariff. On July 20, 2018, President Trump
25
     announced that his Administration was prepared to impose tariffs on all United States imports from
26
   6
       Almost all of Apple’s Research & Development is conducted in the United States, while
27 components  for its products are manufactured around the world. The Company’s iPhones are
   assembled predominantly  in China.
28
     REVISED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
     SECURITIES LAWS - 4:19-cv-02033-YGR                                                                 -4-
     4839-0622-0480.v1-6/23/20
     Case 4:19-cv-02033-YGR Document 114 Filed 06/23/20 Page 8 of 46




 1 China, totaling $504 billion in products in 2017. On August 7, 2018, the Trump Administration

 2 subjected the remaining $16 billion of the original $50 billion list of Chinese products to the 25%

 3 tariff, effective August 23, 2018. On September 17, 2018, the Trump Administration published

 4 another $200 billion list of Chinese products that would be subject to a 10% tariff, which went into

 5 effect on September 24, 2018.

 6            12.       On June 14, 2018, The New York Times published an article titled “As China Curbs

 7 Borrowing Growth Shows Signs of Faltering” reporting that “the Chinese economy show[s] signs of

 8 slowing,” in part driven by China’s “ever-rising debt.” On June 20, 2018, these general concerns

 9 were echoed when CNN Business published an article titled “China’s economy shows signs of

10 slowing. A trade war won’t help,” which stated that “[i]n recent weeks, concerns have been

11 mounting that growth in the world’s second-biggest economy is cooling faster than previously

12 expected.” The article explained further: “Official economic data for last month showed that growth

13 in important areas like exports, investments by companies and consumer spending all declined

14 compared with the same month a year ago.” The article also reported analysts believed: “‘Economic

15 growth [in China] appears likely to weaken further over the second half of the year,’” attributing the

16 slowdown to the “Chinese government’s push to rein in the huge levels of debt in the country, which

17 have risen sharply since the global financial crisis a decade ago.”

18            13.       On August 22, 2018, The New York Times published an article titled “China’s

19 Consumption Downgrade: Skip Avocados, Cocktails and Kids,” which highlighted a growing

20 cultural trend in China whereby consumers began to cut back on spending: “Welcome to China’s

21 ‘consumption downgrade’ culture, a potentially worrisome development for Beijing and the

22 world. . . . China’s consumer culture has by no means ground to a halt. But in the streets and on the

23 Chinese internet, the talk is about cutting back in ways big and small.” The article continued:

24                   A Chinese consumption downgrade could be felt around the world. Chinese
              spenders have been a key driver of their country’s economic growth in recent years.
25            China, in turn, has played a major role in global growth. Chinese consumers help
              global companies like Apple, General Motors, Volkswagen and many others. A
26            consumption downgrade could also embolden Mr. Trump in his trade fight with
              China, as he gambles that Beijing can’t take much more economic damage.
27
                      On paper, the Chinese economy looks strong. Look closer, and the cracks
28            begin to show. Retail sales this year have grown at their slowest pace in more than a
     REVISED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
     SECURITIES LAWS - 4:19-cv-02033-YGR                                                              -5-
     4839-0622-0480.v1-6/23/20
     Case 4:19-cv-02033-YGR Document 114 Filed 06/23/20 Page 9 of 46




 1            decade. Wages in the private sector are growing at their slowest pace since the
              global financial crisis. The stock market has fallen by one-fifth.7
 2
              D.        Apple Announces a New Iteration of Very Expensive iPhones
 3
              14.       On September 12, 2018, in the midst of the ongoing trade war between the United
 4
     States and China, Apple introduced three new iPhones which updated the prior year’s models, but
 5
     were not considered new or revolutionary in design: the iPhone XR (priced at $749/$799/$899); the
 6
     iPhone XS (priced at $999/$1149/$1349); and the iPhone XS Max (priced at $1099/$1249/$1449).
 7
     Unlike the prior year’s iPhone X release in late 2017 (priced at $999/$1149), the 2018 iPhones were,
 8
     at least relative to previous iterations, not significant technological advancements. The more budget-
 9
     friendly iPhone XR came in multiple bright colors, utilized a less-advanced LCD display and
10
     camera, and had a slower processor. The premium iPhone XS and XS Max featured a Super Retina
11
     OLED display, an all-screen stainless steel and glass design, faster processors, and enhanced
12
     cameras. The most expensive version in the 2018 line-up (the iPhone XS Max (512GB)), launched
13
     at $1,449 – $300 more than the most expensive 2017 offering (the iPhone X (256GB) at $1,149).
14
     While all three iPhones were announced on the same day, pre-orders for the XS and XS Max went
15
     live on September 14, 2018, and on sale on September 21, 2018. Pre-orders for the XR went live on
16
     October 19, 2018, and on sale on October 26, 2018.
17
              15.       At the same time Apple announced its 2018 iPhones, Chinese manufacturers like
18
     Huawei, Oppo, and Xiaomi, were offering arguably more innovative features for hundreds of dollars
19
     less per phone. For instance, Huawei’s P20 Pro sold for approximately $800 in China, and Xiaomi’s
20
     MIX 2S sold for approximately $500 in China. Huawei, Oppo, and Xiaomi had commandeered
21
     24.6%, 20.5%, and 13.6% of the Chinese market, respectively, and were reportedly slashing Apple’s
22
     Chinese market share to 7.5%.8
23

24   7
      On September 24, 2018, The Wall Street Journal published an article titled “Are China’s
25 consumptioninisTrouble?”
   Consumers                highlighting that disappointing retail sales have analysts debating whether
                   heading for a bigger slowdown.
26 8 In 2018 alone, Huawei reportedly introduced 26 new phones, many of which cost less than $400.

27 Likewise in 2018, Oppo reportedly released 19 new phones, many of which cost less than $400. In
   2018, Vivo and Xiaomi also offered a number of new products at similar and competitive price
28 points.
     REVISED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
     SECURITIES LAWS - 4:19-cv-02033-YGR                                                                -6-
     4839-0622-0480.v1-6/23/20
     Case 4:19-cv-02033-YGR Document 114 Filed 06/23/20 Page 10 of 46




 1            16.       Some analysts were bearish on the launch of the XS and XS Max. For example, on

 2 September 24, 2018, AppleInsider posted an article titled “iPhone XS and XS Max sales are ‘weak’

 3 says historically bearish Apple analyst” which stated that Rosenblatt Securities issued a report

 4 concluding that: “‘Overall, we believe iPhone XS and iPhone XS Max weekend sales were weak.’”

 5 According to the report:

 6            “[O]ur research suggests the iPhone XS order pipeline is very weak, resulting in
              leftover inventory of the iPhone XS. We continue to believe total iPhone XS and
 7            iPhone XS Max sales will be lower than total iPhone X sales over a two-month
              period.”
 8
              E.        The Start of the Class Period: Defendants Misrepresent Business
 9                      Conditions in China, Demand for New iPhone Offerings
10            17.       On November 1, 2018, Apple issued a press release announcing its financial results

11 for its 4Q18 and FY18, the period ended September 29, 2018, which boasted: “‘Over the past two

12 months, [Apple had] delivered huge advancements for [its] customers through new versions of

13 iPhone, Apple Watch, iPad and Mac as well as [its] four operating systems,’” and that as a result, the

14 Company had “‘enter[ed] the holiday season with [its] strongest lineup of products and services

15 ever.’” Already one-third of the way through the current quarter (1Q19), and purportedly based on

16 the strength of its “ramping” product lineup, Apple set its 1Q19 revenue expectations in a range of

17 $89 billion to $93 billion – “a new all-time record” – and its gross profit margins between 38% and

18 38.5%.

19            18.       Later that evening, during a conference call for analysts and investors, Apple issued a

20 series of materially false and misleading statements and omissions about the current condition of its

21 business, in particular, demand for the Company’s new iPhone XS, XS Max, and XR, and the

22 strength of its business conditions in China. When asked whether the U.S.-China trade tariffs and

23 trade tariff threats were having any impact on demand for the iPhones in China, Cook assured

24 investors that the only “emerging markets that [Apple was] seeing pressure in [were] markets like

25 Turkey, India, Brazil, [and] Russia . . . where currencies ha[d] weakened.” Cook explicitly excluded

26 China from the category of emerging markets experiencing these negative economic pressures and

27 emphasized growth in the prior quarter (4Q18):

28
     REVISED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
     SECURITIES LAWS - 4:19-cv-02033-YGR                                                                    -7-
     4839-0622-0480.v1-6/23/20
     Case 4:19-cv-02033-YGR Document 114 Filed 06/23/20 Page 11 of 46




 1            [Cook:] [I]n relation to China specifically, I would not put China in that category.
              Our business in China was very strong last quarter. We grew 16%, which we’re
 2            very happy with. iPhone, in particular, was very strong double-digit growth there.
 3            19.       Asked about the strength of demand for the two new iPhones that started shipping in

 4 September 2018 – the more expensive iPhone XS and XS Max – and specifically whether Apple had

 5 seen purchasers hold off pending the rollout of the cheaper iPhone XR in October 2018, Cook falsely

 6 stated that to date the XS and XS Max had, in fact, gotten off to a really great start, but that the

 7 Company lacked data on the performance of the XR:

 8            [Cook:] The Xs and Xs Max got off to a really great start, and we’ve only been
              selling for a few weeks. The XR, we’ve only got out there for, I guess, 5 – 5 days or
 9            so at this point and so that it’s – we have very, very little data there. Usually, there
              is some amount of wait until a product shows – another product shows up in look,
10            but in – that – in looking at the data, on the sales data for Xs and Xs Max, there’s
              not obvious evidence of that in the data as I see it.
11
              20.       During the call, the Company also surprised investors by announcing that Apple
12
     would no longer disclose unit sales for iPhones and other hardware, asserting that such data was no
13
     longer relevant for investors to evaluate the Company’s financial performance, all the while assuring
14
     investors that despite the decision to withhold unit sales data, as in the past, the Company would still
15
     experience strong performance:
16
              [Maestri:] [S]tarting with the December quarter, we will no longer be providing unit
17            sales data for iPhone, iPad and Mac. . . . As we accomplish these objectives, strong
              financial results follow.
18
                      As demonstrated by our financial performance in recent years, the number of
19            units sold in any 90-day period is not necessarily representative of the underlying
              strength of our business.
20
              21.       On November 1, 2018, Canaccord Genuity issued a report stating that its “long-term
21
     positive thesis [remained] intact” and emphasized that solid demand trends existed for the iPhone
22
     XS, XS Max, and XR and Apple’s installed base would drive earnings.
23
              We believe demand trends are solid for the three new iPhone models and anticipate
24            strong ASPs and margin trends for the iPhone franchise going forward.
25            22.       On November 2, 2018, investment analysts reiterated Defendants’ statements

26 concerning the Company’s performance, in particular referencing continuing growth in China, and

27 that China was not being affected by issues impacting performance in emerging markets. For

28 example, J.P. Morgan issued a report stating as follows:
     REVISED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
     SECURITIES LAWS - 4:19-cv-02033-YGR                                                                  -8-
     4839-0622-0480.v1-6/23/20
     Case 4:19-cv-02033-YGR Document 114 Filed 06/23/20 Page 12 of 46




 1            Apple cited pressures in emerging markets including Turkey, Brazil, India and
              Russia and challenges in growth following price increases. Separately, while Apple
 2            continues to see solid growth in EM countries like China (+16% y/y in F4Q), it is
              facing regulatory hurdles relative to growth for the App Store.
 3
              23.       On November 2, 2018, Argus also issued a report stating that the Company’s business
 4
     in China was driven by “high-end appetite” for the XS, XS Max and XR iPhones:
 5
              Despite mounting concerns over tariffs, Apple’s China business continues to
 6            recover, based on high-end appetite for the new phones; China revenue rose 16%.
 7                                                  *      *       *

 8                   Based on new features, we believe the new phones could prompt a strong
              upgrade cycle worldwide. We also believe the wide range of price points enhances
 9            Apple’s ability to compete in emerging and frontier markets and in China . . . .
10            24.       Each of Defendants’ statements set forth in ¶¶18-19 concerning: (i) the purported

11 successful launch of, and status of demand for, the newly released iPhone XS, XS Max, and XR; and

12 (ii) the current state of Apple’s business in Greater China and the impact of macroeconomic trends

13 on the Company’s sales in Greater China, was materially false and misleading when made as

14 Defendants knew or deliberately disregarded and failed to disclose the following true facts:

15                      (a)      that the U.S.-China trade tensions and economic conditions in China were

16 negatively impacting sales and demand for Apple products, particularly iPhones;

17                      (b)      the Company had already begun to see declining traffic in Apple’s retail stores

18 and those of its channel partner stores in Greater China, and reports of an overall contraction of the

19 smartphone industry; and

20                      (c)      the Company had already, or was preparing to, cut iPhone production at

21 multiple manufacturers and reduce orders from its largest suppliers of iPhone components for the

22 current quarter and holiday season.

23            25.       In addition to the undisclosed facts stated above, the Company knew or deliberately

24 disregarded that unit sales for iPhones and other hardware was relevant to investors and the

25 Company’s financial performance, and withholding such unit sales would mask declines in unit sales

26 of the Company’s flagship product.

27            26.       Following the Company’s November 1, 2018 financial results and conference call,

28 Apple’s stock price traded at artificially inflated prices as high as $213.65 on November 2, 2018.
     REVISED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
     SECURITIES LAWS - 4:19-cv-02033-YGR                                                                     -9-
     4839-0622-0480.v1-6/23/20
     Case 4:19-cv-02033-YGR Document 114 Filed 06/23/20 Page 13 of 46




 1            F.        Just Four Days After the November 1, 2018 Financial Results,
                        Reports Emerged from China that Apple Reduced iPhone Production
 2                      at Its Largest Manufacturers by Up to 100,000 Units per Day
 3            27.       On November 5, 2018, before the market opened, the Nikkei Asian Review published

 4 an article titled “Apple cancels Production boost for budget iPhone XR: sources,” (the “Nikkei

 5 Article”) reporting that Apple had instructed its top smartphone assemblers, Chinese manufacturers

 6 Foxconn and Pegatron, to “halt plans for additional production lines” for the recently released

 7 iPhone XR – which indicated a reduction in expected sales by 20-25%:

 8                    That means Foxconn . . . would produce around 100,000 fewer units daily to
              reflect the new demand outlook – down 20% to 25% from the original optimistic
 9            outlook, this person said.
10                   Fellow Taiwanese manufacturer Pegatron faces a similar situation,
              suspending plans to ramp up production and awaiting further instructions from
11            Apple . . . .
                                            *      *      *
12
                      Apple also had asked smaller iPhone assembler Wistron to stand by for rush
13
              orders, but supply chain sources say the company will receive no orders for the
              iPhone XR this holiday season.
14
              28.       On the same day, RBC Capital Market issued a report indicating that the production
15

16 suspensions at Foxconn and Pegatron noted in the Nikkei Article “could indicate muted unit

17 demand.” The news of production slowdown and falling demand for Apple’s latest iPhone,

18 published only four days after the November 1, 2018 earnings release and positive demand

19 statements, caused a $5.89 decline in Apple’s stock price, from a close of $207.48 per share on

20 November 2, 2018, to a close of $201.59 per share on November 5, 2018, but it continued to trade at

21 artificially inflated prices.
              29.       On November 12, 2018, Wells Fargo issued a report titled “AAPL: Lumentum Cuts
22

23 Revenue Outlook by 17%+ (Midpoint) on Apple Order Cuts” estimating that Apple had reduced

24 iPhone production by “as much as . . . 30%” and the stock price was under pressure as a result. The

25 report was based on the negative earnings preannouncement by a key supplier of iPhone

26 components, Lumentum, which disclosed one of its largest customers (presumed to be Apple) told it

27 to materially reduce shipments:

28            Apple shares are under pressure this morning (11/12) following a negative
              preannouncement by key supplier, Lumentum (LITE).
     REVISED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
     SECURITIES LAWS - 4:19-cv-02033-YGR                                                              - 10 -
     4839-0622-0480.v1-6/23/20
     Case 4:19-cv-02033-YGR Document 114 Filed 06/23/20 Page 14 of 46




 1                                               *       *      *

 2                    Lumentum’s preannouncement notes that the company has “. . . [r]ecently
              received a request from one of our largest Industrial and Consumer customers for
 3            laser diodes for 3D sensing to materially reduce shipments to them during our
              fiscal second quarter for previously placed orders that were originally scheduled for
 4            delivery during the quarter.” . . . We think investors could consider Lumentum’s
              updated guide as reflecting as much as a 30% cut in Apple orders.
 5
              30.       Following the disclosures on Monday, November 12, 2018, Apple’s stock price
 6
     declined from a close of $204.47 per share on Friday, November 9, 2018, to a close of $194.17 per
 7
     share on Monday, November 12, 2018, but continued to trade at artificially inflated prices.
 8
              31.       On December 4, 2018, Bloomberg published an article titled “Apple Resorts to Promo
 9
     Deals, Trade-Ins to Boost iPhone Sales” which revealed that in October 2018, Apple shifted
10
     marketing staff and increased trade-in discounts to boost sales of the iPhone XS, XS Max, and XR in
11
     what was described as a “‘fire drill’” response to poor iPhone sales:
12
                      Company executives moved some marketing staff from other projects to
13            work on bolstering sales of the latest handsets in October, about a month after the
              iPhone XS went on sale and in the days around the launch of the iPhone XR,
14            according to a person familiar with the situation. This person described it as a
              “fire drill,” and a possible admission that the devices may have been selling below
15            some expectations.
16            32.       On December 4, 2018, Apple’s stock price declined from a close of $184.82 per share

17 on December 3, 2018, to a close of $176.69 per share on December 4, 2018, but still continued to

18 trade at artificially inflated prices.

19            G.        For the First Time in More Than 15 Years, Apple Preannounces
                        Massive Earnings Shortfall; Blames Poor Performance in China
20
              33.       Then, on January 2, 2019, after the close of trading, Apple disclosed the true
21
     condition of its business, including the impact of deteriorating economic conditions in China, among
22
     its largest growth markets, and demand for the iPhone. For the first time in more than 15 years,
23
     Apple preannounced that its financial results would miss public revenue projections, and the miss
24
     would be by a wide margin – up to $9 billion.
25
              34.       In a “Letter from Tim Cook to Apple Investors,” Defendants reported revenue for
26
     1Q19 was expected to be $84 billion, far below the guidance range of $89 to $93 billion the
27
     Company had announced on November 1, 2018, just eight weeks earlier. Contrary to the
28
     REVISED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
     SECURITIES LAWS - 4:19-cv-02033-YGR                                                               - 11 -
     4839-0622-0480.v1-6/23/20
     Case 4:19-cv-02033-YGR Document 114 Filed 06/23/20 Page 15 of 46




 1 Company’s prior assurances regarding the strength of its business in Greater China, the Company

 2 put the blame squarely on poor performance in Greater China:

 3                     “Most” of the revenue shortfall to guidance occurred in Greater China.
 4                     “Over 100%” of the quarter-over-quarter worldwide revenue decline occurred in
                        Greater China.
 5

 6                     iPhone revenue accounted for all of the revenue shortfall and was “primarily” due
                        to poor sales in Greater China.
 7
              35.       The “Letter from Tim Cook to Apple Investors” stated in relevant part:
 8
              Emerging Market Challenges
 9
                      While we anticipated some challenges in key emerging markets, we did not
10            foresee the magnitude of the economic deceleration, particularly in Greater China.
              In fact, most of our revenue shortfall to our guidance, and over 100 percent of our
11            year-over-year worldwide revenue decline, occurred in Greater China across
              iPhone, Mac and iPad.
12
                      China’s economy began to slow in the second half of 2018. The
13            government-reported GDP growth during the September quarter was the second
              lowest in the last 25 years. We believe the economic environment in China has been
14            further impacted by rising trade tensions with the United States.

15                                               *       *       *

16            iPhone

17                   Lower than anticipated iPhone revenue, primarily in Greater China,
              accounts for all of our revenue shortfall to our guidance and for much more than
18            our entire year-over-year revenue decline.

19            36.       Following the publication of the “Letter from Tim Cook to Apple Investors,” Cook

20 appeared on CNBC for an interview. Cook explained the impact that the slowing economy in China

21 had on the Company’s 1Q19 sales and admitted facts indicating that the Company had, in fact, been

22 seeing declines in and before November 2018, including in traffic in the Company’s retail stores, its

23 channel partner stores, and reports of the contraction in the smartphone industry:

24            [A]s we look at what’s going on in China – it’s clear that the economy begins to
              slow there for the second half. And what I believe to be the case is the trade
25            tensions between the United States and China put additional pressure on their
              economy.
26
              And so we saw, as the quarter went on, things like traffic in our retail stores, traffic
27            in our channel partner stores, the reports of the smartphone industry contracting,
              particularly bad in November – I haven’t seen the December number yet, but I
28            would guess that would not be good either. And so that’s what we’ve seen.
     REVISED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
     SECURITIES LAWS - 4:19-cv-02033-YGR                                                                 - 12 -
     4839-0622-0480.v1-6/23/20
     Case 4:19-cv-02033-YGR Document 114 Filed 06/23/20 Page 16 of 46




 1            37.       These disclosures from the Company were in stark contrast to the assurances

 2 Defendants made to investors on November 1, 2018, and caused Apple’s stock price to decline from

 3 a close of $157.92 per share on January 2, 2019, to a close of $142.19 per share on January 3, 2019,

 4 on unusually heavy trading volume.

 5 III.       JURISDICTION AND VENUE
 6            38.       The claims asserted herein arise under §§10(b) and 20(a) of the Exchange Act, 15

 7 U.S.C. §§78j(b) and 78t(a), and Rule 10b-5 promulgated thereunder, 17 C.F.R. §240.10b-5.

 8            39.       Jurisdiction is conferred by 28 U.S.C. §§1331 and 1337, and §27 of the Exchange

 9 Act, 15 U.S.C. §78aa.

10            40.       Venue is proper in this district pursuant to 28 U.S.C. §1391(b) and §27 of the

11 Exchange Act, 15 U.S.C. §78aa. Substantial acts in furtherance of the alleged fraud or the effects of

12 the fraud have occurred in this district.

13            41.       In connection with the acts alleged in this Revised Consolidated Complaint,

14 Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

15 including, but not limited to, the mails, interstate telephone communications, and the facilities of the

16 national securities markets.

17 IV.        PARTIES TO THE ACTION
18            42.       Lead Plaintiff Norfolk County Council as Administering Authority of the Norfolk

19 Pension Fund purchased or otherwise acquired Apple common stock during the Class Period and

20 suffered damages as a result of the conduct alleged herein.

21            43.       Plaintiff City of Roseville Employees’ Retirement System purchased or otherwise

22 acquired Apple common stock during the Class Period and suffered damages as a result of the

23 conduct alleged herein.

24            44.       Plaintiff Employees’ Retirement System of the State of Rhode Island purchased or

25 acquired Apple common stock during the Class Period and suffered damages as a result of the

26 conduct alleged herein.

27            45.       Defendant Apple, Inc. is a tech company based in Cupertino, California. Apple

28 common stock is listed and trades on the NASDAQ, an efficient market, under the ticker symbol
     REVISED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
     SECURITIES LAWS - 4:19-cv-02033-YGR                                                               - 13 -
     4839-0622-0480.v1-6/23/20
     Case 4:19-cv-02033-YGR Document 114 Filed 06/23/20 Page 17 of 46




 1 “AAPL.” As of January 2, 2019, the Company had approximately 4.73 billion shares issued and

 2 outstanding.

 3            46.       Defendant Timothy D. Cook is, and was at all relevant times, Chief Executive Officer

 4 (“CEO”) of Apple and a member of Apple’s Board of Directors.

 5            47.       Defendant Luca Maestri is, and was at all relevant times, Senior Vice President and

 6 Chief Financial Officer (“CFO”) of Apple.

 7            48.       Defendants Cook and Maestri are referred to herein as the “Individual Defendants.”

 8 Apple and the Individual Defendants are collectively referred to herein as “Defendants.”

 9 V.         THE INDIVIDUAL DEFENDANTS CONTROLLED APPLE
10            49.       As officers and/or directors and controlling persons of a publicly held company

11 whose common stock is traded on the NASDAQ and governed by the provisions of the federal

12 securities laws, the Defendants had a duty to promptly disseminate accurate and truthful information

13 with respect to the Company’s financial condition, performance, growth, operations, financial

14 statements, business, markets, management, earnings, and present and future business prospects; not

15 to make material misrepresentations with respect thereto or to omit material facts necessary to make

16 the statements contained therein not misleading; and to correct any previously issued statements that

17 had become materially misleading or untrue so that the market price of the Company’s common

18 stock would be based upon truthful and accurate information. The Individual Defendants’

19 misrepresentations and omissions during the Class Period violated these specific requirements and

20 obligations.

21            50.       Defendants participated in the drafting, preparation, and/or approval of the various

22 public shareholder and investor reports, and other communications complained of herein, and were

23 aware of, or deliberately disregarded, the misstatements contained therein and omissions therefrom

24 and their materially false and misleading nature. Because of their membership(s) on Apple’s Board

25 of Directors and/or executive and managerial positions within Apple, the Individual Defendants had

26 access to the adverse undisclosed information about the Company’s financial condition and

27 performance as particularized herein, and knew (or deliberately disregarded), that these adverse facts

28
     REVISED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
     SECURITIES LAWS - 4:19-cv-02033-YGR                                                                - 14 -
     4839-0622-0480.v1-6/23/20
     Case 4:19-cv-02033-YGR Document 114 Filed 06/23/20 Page 18 of 46




 1 rendered the positive representations made by or about Apple and its business, or adopted by the

 2 Company, materially false and misleading.9

 3            51.       The Individual Defendants, because of their positions of control and authority as

 4 officers and/or directors of the Company, were able to and did control the content of the various SEC

 5 filings, press releases, and other public statements pertaining to the Company during the Class

 6 Period. Defendants were provided with copies of the documents or scripts of statements alleged

 7 herein to be misleading prior to or shortly after issuance, and/or had the ability and/or opportunity to

 8 prevent issuance of those statements, or cause them to be corrected. Accordingly, Defendants are

 9 responsible for the accuracy of the public reports and releases detailed herein.

10            52.       The Company and the Individual Defendants, by disseminating materially false and

11 misleading statements and/or concealing material adverse facts, are liable as participants in a

12 fraudulent scheme and course of business that operated as a fraud or deceit on purchasers of Apple

13 common stock. The scheme: (i) deceived the investing public regarding Apple’s business,

14 operations, management, and the intrinsic value of Apple common stock; and (ii) caused Lead

15 Plaintiff and other members of the Class (as defined below) to purchase Apple common stock at

16 artificially inflated prices.

17 VI.        DEFENDANTS’ MATERIALLY FALSE AND MISLEADING
              STATEMENTS AND OMISSIONS DURING THE CLASS PERIOD
18
              A.        Material Misrepresentations and Omissions in Connection with the
19                      Reporting of 4Q18 and FY18 Financial Results
20            53.       On November 1, 2018, after the market closed, and more than one-third of the way

21 through 1Q19 (ended December 29, 2018), Apple filed a Form 8-K attaching a press release

22 containing the Company’s financial results for FY18 (ended September 29, 2018). iPhone unit sales

23 fell below consensus estimates, however, average selling prices (“ASPs”) were higher. In the

24
   9
       Cook and Maestri closely monitored and publicly discussed the Chinese smartphone market and
25 Apple’s   iPhone business there. Moreover, Cook frequently traveled to China and closely tracked
   Apple’s   business there. One article characterizes him as “a frequent flyer to China to both monitor a
26 market that is critical  to the U.S. tech giant’s success and to undertake board director duties at
27 Stays Low-Key in Busy of
   Tsinghua    University School     Economics and Management.” Jason Tars, Apple Boss Tim Cook
                                   Visit to China, Caixin Global (Oct. 11, 2018 5:33 PM),
28 https://tinyurl.com/y89c7k9v.
     REVISED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
     SECURITIES LAWS - 4:19-cv-02033-YGR                                                               - 15 -
     4839-0622-0480.v1-6/23/20
     Case 4:19-cv-02033-YGR Document 114 Filed 06/23/20 Page 19 of 46




 1 accompanying press release, Cook emphasized that “‘[o]ver the past two months, [Apple had]

 2 delivered huge advancements for [its] customers through new versions of iPhone, Apple Watch, iPad

 3 and Mac as well as [its] four operating systems, and [that it was] enter[ing] the holiday season with

 4 [its] strongest lineup of products and services ever.’” Defendants also provided revenue guidance of

 5 $89 billion to $93 billion for 1Q19, the upcoming and all-important holiday quarter – a revenue

 6 range below what analysts were expecting.

 7            54.       Following the November 1, 2018 press release, Apple held a conference call for

 8 analysts and investors to discuss the results and financial guidance for 1Q19. The call was hosted by

 9 Cook and Maestri. During the call, Defendants boasted of the strength of its business, including

10 what they called the strongest lineup of products heading into the holiday season and the Company’s

11 “all-time record” revenue guidance:

12            [Maestri:] We have the strongest lineup ever as we enter the holiday season, and we
              expect revenue to be between $89 billion and $93 billion, a new all-time record.
13            This range reflects a number of factors to be considered: First, we consider the effect
              on Q4 and Q1 of the launch timing of our new iPhones this year versus last year;
14            Second, we expect almost $2 billion of foreign exchange headwinds; Third, we had
              an unprecedented number of products ramping, and while our ramps are going fairly
15            well, we have uncertainty around supply and demand balance; and fourth, we also
              face some macroeconomic uncertainty, particularly in emerging markets.
16
              55.       In response to a question from an analyst about the variables affecting revenue
17
     guidance for 1Q19, including geopolitical trade and macroeconomic issues, Maestri responded as
18
     follows:
19
              [Maestri:] [I]n the last 6 weeks, we’ve launched an unprecedented number of new
20            products. They’re all ramping right now. The ramps are going fairly well, but
              obviously, we have some uncertainty around supply-demand balance for some of
21            these products. And then finally, the last point that we’ve taken into account is what
              Tim’s talked about in terms of some level of uncertainty at the macroeconomic level
22            in some emerging markets, where, clearly, consumer confidence is not as high as it
              was 12 months ago. So take that into account, and that’s how we got to the range.
23
              56.       In addition, analysts concerned about economic conditions in emerging markets and
24
     issues related to China asked about “deceleration in some of these emerging markets.” Cook falsely
25
     maintained that, to the extent there were risks of volatility and deceleration effecting emerging
26
     market countries, they were not affecting the Company’s current performance or outlook in China,
27
     emphasizing directly that China – and particularly iPhone sales in China – were very strong:
28
     REVISED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
     SECURITIES LAWS - 4:19-cv-02033-YGR                                                                - 16 -
     4839-0622-0480.v1-6/23/20
     Case 4:19-cv-02033-YGR Document 114 Filed 06/23/20 Page 20 of 46




 1            [Cook:] To give you a perspective in – at some detail, our business at India in Q4
              was flat. Obviously, we would like to see that be a huge growth. Brazil was down
 2            somewhat compared to the previous year. And so I think – or at least the way that I
              see these is each one of the emerging markets has a bit of a different story. And I
 3            don’t see it as some sort of issue that is common between those for the most part.

 4            In relation to China specifically, I would not put China in that category. Our
              business in China was very strong last quarter. We grew 16%, which we’re very
 5            happy with. iPhone, in particular, was very strong double-digit growth there. Our
              other products category was also stronger, in fact, a bit stronger than even the . . .
 6            overall company number.
 7            57.       During the call, Defendants were also asked about the strength of demand for the new

 8 iPhones that started shipping in September 2018 – the premium iPhone XS and XS Max – and

 9 specifically whether Apple had seen buyers hold off on XS or XS Max purchases for the rollout of

10 the cheaper iPhone XR in October. Cook falsely indicated that to date, XS and XS Max demand was

11 strong based on a really good start to sales but claimed that Defendants lacked sufficient data to

12 judge the performance of the XR, which went live for pre-orders on October 19, 2018, and officially

13 on sale on October 26, 2018:

14                    [Analyst:] With the staggered iPhone launch, were you able to discern any
              impact on the Xs and Xs Max from buyers potentially waiting for the XR? And
15            what, if anything, can we take away from the December quarter guidance related to
              what you’re seeing for early demand on the XR? . . .
16
                     . . . [Cook:] The Xs and Xs Max got off to a really great start, and we’ve
17            only been selling for a few weeks. The XR, we’ve only got out there for, I guess, 5
              – 5 days or so at this point and so that it’s – we have very, very little data there.
18            Usually, there is some amount of wait until a product shows – another product
              shows up in look, but in – that – in looking at the data, on the sales data for Xs and
19            Xs Max, there’s not obvious evidence of that in the data as I see it.
20            58.       Finally, the Company surprised investors with the announcement that, going forward,

21 Apple would no longer report iPhone unit sales, purportedly on the basis that unit sales were no

22 longer relevant as ASPs increased.10 Calling on the Company’s historical financial performance,

23 Maestri added that the Company would nevertheless achieve strong results because it was focused

24 on products that customers wanted:

25
     10
26 and Analysts and journalists have used unit sales numbers to calculate iPhone’s average selling price
       “provide insight into how well different iPhone models are selling, as newer iPhones like the
   XS, XS Max, and XR are priced higher than older models like the now-discontinued SE, 6S, and 6.”
27 See Natt Garun, Apple will no longer reveal how many iPhones, iPads, and Macs it sells, The
   Verge.com  (Nov. 1, 2018 5:54 PM), https://tinyurl.com/y7unwykf.
28
     REVISED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
     SECURITIES LAWS - 4:19-cv-02033-YGR                                                                - 17 -
     4839-0622-0480.v1-6/23/20
     Case 4:19-cv-02033-YGR Document 114 Filed 06/23/20 Page 21 of 46




 1            [Maestri:] [S]tarting with the December quarter, we will no longer be providing unit
              sales data for iPhone, iPad and Mac. As we have stated many times, our objective is
 2            to make great products and services that enrich people’s lives and to provide an
              unparalleled customer experience so that our users are highly satisfied, loyal and
 3            engaged. As we accomplish these objectives, strong financial results follow.

 4                    As demonstrated by our financial performance in recent years, the number of
              units sold in any 90-day period is not necessarily representative of the underlying
 5            strength of our business. Furthermore, our unit of sale is less relevant for us today
              than it was in the past given the breadth of our portfolio and the wider sales price
 6            dispersion within any given product line.

 7            59.       Questioned by one analyst whether the reason for withholding iPhone unit data was

 8 because “iPhone units are going to start going negative” and Defendants would prefer to “not show

 9 the details of things that are not going so great,” both Maestri and Cook rejected the suggestion of

10 such motivation and insisted that the 1Q19 revenue and profit margin guidance being provided was

11 all investors should focus on, and that demand was still strong for Apple’s more expensive iPhone

12 offerings. Defendants stated in pertinent part:

13            [Analyst]: [A]nd then for Luca, there’d probably be a lot of pushback about not
              giving iPhone unit data. It sounds like you’re still going to give revenue data if I
14            heard that correctly. But some people may fear that this now means that the iPhone
              units are going to start going negative year-over-year because it’s easy to talk about
15            great things and not show the details of things that aren’t so great.

16                                               *      *       *

17            [Maestri:] Given the rationale on why we do not believe that providing unit sales is
              particularly relevant for our company at this point, I can reassure you that it is our
18            objective to grow unit sales for every product category that we have. But as I said
              earlier, a unit of sale is less relevant today than it was in the past. To give you an
19            example, the unit sales of iPhone at the top end of the line have been very strong
              during the September quarter. And that’s very important because we are attracting
20            customers to the most recent technologies and features and innovation that we bring
              into the lineup, but you don’t necessarily see that in the number that is reported. And
21            so therefore, we will – as I said, we’ll provide the qualitative commentary when it is
              important and relevant, but at the end of the day, we make our decisions to – from a
22            financial standpoint, to try and optimize our revenue and our gross margin dollars.
              And that, we think, is the focus that is in the best interest of our investors.
23
                      [Cook:] Jim, let me just add a couple things to that for color. Our installed
24            base is growing at double digit, and so there’s no – and that’s probably a much more
              significant metric for us from an ecosystem point of view and customer loyalty, et
25            cetera. The second thing is this is a little bit like if you go to the market and you
              push your cart up to the cashier and she says or he says, “How many units you have
26            in there?”, it sort of – it doesn’t matter a lot how many units there are in there in
              terms of the overall value of what’s in the cart.
27

28
     REVISED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
     SECURITIES LAWS - 4:19-cv-02033-YGR                                                                - 18 -
     4839-0622-0480.v1-6/23/20
     Case 4:19-cv-02033-YGR Document 114 Filed 06/23/20 Page 22 of 46




 1            60.       Following the Company’s November 1, 2018 earnings release and conference call,

 2 several securities analysts issued reports indicating that the 4Q18 financial results and Defendants’

 3 commentary had been favorably received by investors. Despite the reported slowing and uncertain

 4 economic conditions, analysts reported that Apple was continuing to experience strong demand

 5 trends in Greater China – particularly for the iPhones – and the uncertainty in emerging markets was

 6 not affecting Greater China. Analysts also appeared to accept Apple’s reasoning for withholding

 7 unit sales.

 8            61.       On November 1, 2018, Canaccord Genuity issued a report titled “Solid Q4/F18; long-

 9 term positive thesis intact – reiterate BUY and $250 PT” emphasizing that solid demand trends

10 existed for the iPhone XS, XS Max, and XR and Apple’s installed base would drive earnings:

11            We believe Apple continues to grow its leading market share of the premium-tier
              smartphone market with double-digit growth of its installed base and believe the
12            iPhone installed base of new iPhone consumers will exceed 700M exiting C2018.
              This impressive installed base should drive strong iPhone replacement sales and
13            earnings, as well as cash flow generation to fund strong long-term capital returns.
              We maintain our BUY rating and $250 price target.
14
                    . . . We believe demand trends are solid for the three new iPhone models
15            and anticipate strong ASPs and margin trends for the iPhone franchise going
              forward.
16
              62.       On November 2, 2018, Argus issued a report titled “Analyst’s Notes,” consistent with
17
     Defendants’ statements that the Company’s performance in China was strong, and that Apple’s
18
     business in China was being driven by “high-end appetite” for the iPhones:
19
                      Geographically, Apple delivered double-digit annual revenue growth in every
20            region. The best growth came in Japan (8% of revenue) where sales grew over 30%.
              Americas revenue (44% of total) was up 19% annually. Revenue in Europe (25% of
21            total) grew at an 18% rate. Despite mounting concerns over tariffs, Apple’s China
              business continues to recover, based on high-end appetite for the new phones;
22            China revenue rose 16%.
23                                                *      *       *

24            We also believe the wide range of price points enhances Apple’s ability to compete
              in emerging and frontier markets and in China, where the iPhone in recent years
25            has lost ground to high-quality, low-price rivals such as Xiaomi and Oppo.

26            63.       On November 2, 2018, J.P. Morgan issued a report titled “Growth Fundamentals

27 Intact, Despite Softer Revenue Guide on FX Headwind and Conservatism Related to Macro Risks”

28 reflecting Defendants’ representations that in China, Apple was not seeing the negative effects
     REVISED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
     SECURITIES LAWS - 4:19-cv-02033-YGR                                                                - 19 -
     4839-0622-0480.v1-6/23/20
     Case 4:19-cv-02033-YGR Document 114 Filed 06/23/20 Page 23 of 46




 1 occurring in emerging markets. Rather, analysts reported, consistent with the impressions given by

 2 the Company, that Apple continued to see solid growth in China:

 3            While we believe that there is not much of a shortfall relative to guidance when it
              comes to F1Q, it is important to remember that the firm has to navigate and execute
 4            amidst higher macro risks, particularly as relates to a softer outlook for emerging
              market growth, weakening EM currencies necessitating price increases, as well as
 5            softening consumer confidence in that backdrop. For example, Apple cited pressures
              in emerging markets including Turkey, Brazil, India and Russia and challenges in
 6            growth following price increases.

 7            Separately, while Apple continues to see solid growth in EM countries like China
              (+16% y/y in F4Q), it is facing regulatory hurdles relative to growth for the App
 8            Store.

 9            64.       On November 2, 2018, Wedbush issued a report titled “Cook Pulls the Plug on

10 Metrics in a Houdini Like Move; Bullish Thesis Unchanged” noting that Apple beat street estimates,

11 but “slightly missed iPhone unit shipments.” The report stated that the iPhone XS and XR product

12 cycle was “the linchpin of the Apple story for FY19.”

13                   Last night Apple delivered FY4Q (Sept.) results which beat the Street from a
              headline number but slightly missed iPhone unit shipments which was the focus of
14            investors. However the quarter itself took a back seat to the modestly softer
              December guidance that Cook & Co. gave on the heels of its much anticipated
15            XS/XR iPhone product cycle which remains the linchpin of the Apple story for
              FY19. That said, the “jaw dropper” last night was when Apple announced it will
16            stop providing units/ASPs for iPhones, Macs and its other product lines. . . .

17            As explained on the conference call we understand the logic of not providing these
              metrics anymore given that ASPs are all over the map and a slew of new
18            smartphone releases has catalyzed Apple to focus more on overall segment revenue
              rather than myopic quarterly unit sales. However, the skeptics will point to Apple
19            doing this right at the critical juncture where higher ASPs are making up for slower
              unit sales which remains the worry and the stock will get hit accordingly this
20            morning. That said, . . . our core bull thesis does not change on the story and to
              some extent is emboldened by the ~$800 ASP story and a robust services business
21            poised to hit $50 billion+ in FY20. . . . While last night’s “Houdini-like metrics
              move” was a stunner, our core bullish thesis on Apple remains unchanged despite the
22            noise this morning. We maintain our OUTPERFORM rating and $310 price
              target.
23
              65.       While Apple’s revenue guidance range for 1Q19 provided on November 1, 2018, was
24
     below what the market expected, Defendants’ materially false and misleading statements and
25
     omissions served to prop up the market price of Apple stock which continued to trade at artificially
26
     inflated levels as high as $213.65 on November 2, 2018.
27

28
     REVISED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
     SECURITIES LAWS - 4:19-cv-02033-YGR                                                             - 20 -
     4839-0622-0480.v1-6/23/20
     Case 4:19-cv-02033-YGR Document 114 Filed 06/23/20 Page 24 of 46




 1            66.       Each of Defendants’ statements set forth in ¶¶56-57 concerning: (i) the purported

 2 successful launch of, and status of demand for, the newly released iPhone XS, XS Max, and XR; and

 3 (ii) the current state of Apple’s business in Greater China and the impact of macroeconomic trends

 4 on the Company’s sales in Greater China, was materially false and misleading when made as

 5 Defendants knew or deliberately disregarded and failed to disclose the following true facts:

 6                      (a)      that the U.S.-China trade tensions and economic conditions in China were

 7 negatively impacting sales and demand for Apple products, particularly iPhones;

 8                      (b)      the Company had already begun to see declining traffic in Apple’s retail stores

 9 and those of its channel partner stores in Greater China, and reports of an overall contraction of the

10 smartphone industry; and

11                      (c)      the Company had already, or was preparing to, cut iPhone production at

12 multiple manufacturers and reduce orders from its largest suppliers of iPhone components for the

13 current quarter and holiday season.11

14            67.       In addition to the undisclosed facts stated above, the Company knew or deliberately
15 disregarded that unit sales for iPhones and other hardware was relevant to investors and the

16 Company’s financial performance, and withholding such unit sales would mask declines in unit sales

17 of the Company’s flagship product.

18            B.        Reports Emerge from China that Apple Slashed iPhone Production
                        by 100,000 Units per Day
19
              68.       On November 5, 2018, before the market opened, the Nikkei Asian Review published
20
     the Nikkei Article reporting that Apple told its top smartphone manufacturers, Foxconn and
21
     Pegatron, to “halt plans for additional production lines” reducing daily iPhone production by
22

23
   11
       In addition to: (i) the critical importance of sales in China; (ii) the temporal proximity of the
24 relevant  disclosures to the November 1, 2018 misrepresentations; (iii) the abrupt stoppage of
   reporting  iPhone unit sales; and (iv) Defendants’ admissions on January 2-3, 2019, the June 2, 2020
25 Order referenced     in a footnote, news reports and confidential witness (“CW”) accounts, both
26 June 2, 2020 Order didsales
   indicating  that iPhone       and preorders were weaker than expected. Id. at 41 n.15. However, the
                             not cite any CW allegations when assessing the falsity of the November 1,
   2018 statements (Id. at 24), and specifically concluded that the CW allegations did not support
27 scienter (Id. at. 37). Accordingly, consistent with the June 2, 2020 Order, the Revised Consolidated
   Complaint    does not rely on the accounts of the CWs.
28
     REVISED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
     SECURITIES LAWS - 4:19-cv-02033-YGR                                                                    - 21 -
     4839-0622-0480.v1-6/23/20
     Case 4:19-cv-02033-YGR Document 114 Filed 06/23/20 Page 25 of 46




 1 100,000 units, and standby producer Wistron was informed it would receive no orders for the

 2 holiday season. Specifically, the article stated:

 3                    Apple has signaled disappointing demand for the new iPhone XR, telling its
              top smartphone assemblers Foxconn and Pegatron to halt plans for additional
 4            production lines dedicated to the relatively cost-effective model that hit shelves in
              late October, sources say.
 5
                      “For the Foxconn side, it first prepared nearly 60 assembly lines for Apple’s
 6            XR model, but recently uses only around 45 production lines as its top customer said
              it does not need to manufacture that many by now,” a source familiar with the
 7            situation said.

 8                   That means Foxconn, the Taiwanese company traded as Hon Hai Precision
              Industry, would produce around 100,000 fewer units daily to reflect the new
 9            demand outlook – down 20% to 25% from the original optimistic outlook, this
              person said.
10
                     Fellow Taiwanese manufacturer Pegatron faces a similar situation,
11            suspending plans to ramp up production and awaiting further instructions from
              Apple, a supply chain source said.
12
                                                 *       *      *
13
                      Apple also had asked smaller iPhone assembler Wistron to stand by for rush
14            orders, but supply chain sources say the company will receive no orders for the
              iPhone XR this holiday season.
15
              69.       On the same day, RBC Capital Market issued a report titled “10-K Review: High Off-
16
     balance Sheet Commitments Indicating Multiple Ramps” stating Apple’s production suspensions
17
     described in the Nikkei Article could indicate “muted” iPhone demand:
18
                     News Reports of Supply Chain Cuts: An unconfirmed Nikkei [Article] stated
19            that AAPL has asked supply chain partners Foxconn and Pegatron to stop preparing
              additional production lines for iPhone XR. While this could indicate muted unit
20            demand, we note that similar reports have been seen in past product cycles and
              AAPL has managed to navigate those relatively well, partially through ASP uplift.
21            However, investors are likely to remain cautious about supply chain data points
              intra-quarter.
22
              70.       Also on the same day, November 5, 2018, Barron’s published an article titled “Apple
23
     Stock Is Tanking Amid Questions About Demand for the iPhone XR” discussing the impact of the
24
     Nikkei Article and reiterated the expected reduction in demand by 20-25%:
25
                       The Nikkei Asian Review, citing an unnamed person familiar with the matter,
26            reported on Monday that Foxconn initially prepared to have almost 60 assembly lines
              for the iPhone XR, but is now using only about 45 lines because Apple said it didn’t
27            need the extra production. The new outlook for demand for the iPhone XR is down
              20% to 25% from the original, more optimistic level, according to Nikkei Asian
28            Review.
     REVISED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
     SECURITIES LAWS - 4:19-cv-02033-YGR                                                               - 22 -
     4839-0622-0480.v1-6/23/20
     Case 4:19-cv-02033-YGR Document 114 Filed 06/23/20 Page 26 of 46




 1                   Apple stock was down almost 4% in Monday morning trading, to about
              $199 per share, representing a loss in market capitalization of about $40 billion.
 2
              71.       Similarly on the same day, November 5, 2018, Reuters published an article titled “US
 3
     STOCKS-Oil stocks lift S&P 500; Apple pushes Nasdaq lower” which reported that:
 4
                        *Apple falls on report of iPhone XR production stand down.
 5
                                                  *      *       *
 6
                     The iPhone maker’s shares fell 3.7 percent to a 3-month low after a Nikkei
 7            report that the company had told its smartphone assemblers to halt plans for
              additional production lines dedicated to the iPhone XR.
 8
              72.       In addition on the same day, November 5, 2018, RTT News published an article titled
 9
     “Apple Climbs Off Worst Levels But Remains Notably Lower” reporting that:
10
                      Shares of Apple Inc. (AAPL) have climbed off their worst levels of the day
11            but remain firmly in negative territory in afternoon trading on Monday. After hitting
              a three-month intraday low, Apple is currently down by 3 percent.
12
                      Apple initially extended the sell-off seen in the previous session after a
13            report from Japan’s Nikkei newspaper said demand for the company’s iPhone XR
              appears to be disappointing.
14
              73.       In response to the news concerning production cuts at Apple’s supply chain partners
15
     and the potential negative implications for iPhone demand, Apple’s stock price declined $5.89 from
16
     a close of $207.48 per share on November 2, 2019, to a close of $201.59 per share on November 5,
17
     2018, but continued to trade at artificially inflated prices.
18
              74.       On November 12, 2018, Wells Fargo issued a report titled “AAPL: Lumentum Cuts
19
     Revenue Outlook by 17%+ (Midpoint) on Apple Order Cuts” following a negative preannouncement
20
     made by one of Apple’s key iPhone suppliers, Lumentum. The Wells Fargo report stated that
21
     Lumentum had received a request from one of its largest customers – presumed to be Apple, which
22
     accounted for 30% of Lumentum’s revenues – to materially reduce shipments during the quarter.
23
     The report concluded that investors could infer as much as a 30% reduction in orders by Apple:
24
                     News: Apple shares are under pressure this morning (11/12) following a
25            negative preannouncement by key supplier, Lumentum (LITE). Lumentum is a
              provider of 3D sensing solutions (VCSELs and edge emitting lasers) for mobile
26            devices – most notably Apple’s iPhone. Lumentum has disclosed that Apple
              accounted for ~30% of total revenue in the company’s recent FY ending June
27            2018. We would also note that Lumentum’s 10-Q disclosures highlight that
              Customer A (presumably Apple) accounted for 30.5% of total revenue in the
28            September quarter – compared to 19.4% and 16.3% of total revenue in the prior and
     REVISED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
     SECURITIES LAWS - 4:19-cv-02033-YGR                                                                - 23 -
     4839-0622-0480.v1-6/23/20
     Case 4:19-cv-02033-YGR Document 114 Filed 06/23/20 Page 27 of 46




 1            year ago quarters, respectively. Customer A accounted for 49.8% of Lumentum’s
              December 2017 quarter revenue.
 2
                      Lumentum’s preannouncement notes that the company has “. . . recently
 3            received a request from one of our largest Industrial and Consumer customers for
              laser diodes for 3D sensing to materially reduce shipments to them during our
 4            fiscal second quarter for previously placed orders that were originally scheduled
              for delivery during the quarter.” The company has updated its F2Q19 revenue
 5            guide from $405-$430M to $335-$355M – a 17%+ reduction at the guide midpoint.
              We think investors could consider Lumentum’s updated guide as reflecting as
 6            much as a 30% cut in Apple orders.
 7            75.       Following the November 12, 2018 disclosures, Apple’s stock price declined $9.83

 8 from a close of $204.47 per share on Friday, November 9, 2018, to a close of $194.17 per share on

 9 Monday, November 12, 2018, on high trading volume, but Apple’s stock price continued to trade at

10 artificially inflated prices.

11            76.       On November 14, 2108, Guggenheim issued a report titled “AAPL – Downgrade to

12 NEUTRAL as ASPs No Longer Enough” which downgraded Apple stock from “Buy” to “Neutral”

13 under the view that iPhone unit sales would drop substantially in FY19, in part based upon the

14 negative earnings and order reductions announced by suppliers like Lumentum. The report stated, in

15 pertinent part:

16            Following early supply-chain cuts, exemplified by Corning’s (GLW) softer Q4E
              Gorilla Glass guide back in Oct, and now 3D sensing laser supplier Lumentum
17            (LITE) and LCD supplier Japan Display (6740-TKS) both warning just this week,
              we now estimate iPhone units -5%Y/Y in FY19E vs. flat Y/Y in FY18, BUT unlike
18            last year do NOT see ASP increases providing enough offset, with our forecast that
              blended iPhone ASPs increase only +3%Y/Y, leaving iPhone revenues -2%Y/Y.
19            Moreover, we see growing risk of even softer iPhone unit demand, with downside
              in China, India and other emerging markets, where Apple may need to start
20            considering lower price points.

21            77.       As the negative news continued to enter the market, Apple’s stock price declined

22 from a close of $192.23 per share on November 13, 2018, to a close of $186.80 per share on

23 November 14, 2018, a decline of $5.43 on more than 60.8 million shares traded.

24            78.       On December 4, 2018, at approximately 1:00 a.m. PST, Bloomberg published an

25 article titled “Apple Resorts to Promo Deals, Trade-Ins to Boost iPhone Sales.” The article reported

26 that in October 2018, shortly after the iPhone XS and XS Max went on sale and again around the

27 launch of the iPhone XR, Apple shifted marketing staff to “work on bolstering sales of the latest

28 handsets,” in what was described as a “‘fire drill’” response to poor iPhone sales. The report also
     REVISED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
     SECURITIES LAWS - 4:19-cv-02033-YGR                                                            - 24 -
     4839-0622-0480.v1-6/23/20
     Case 4:19-cv-02033-YGR Document 114 Filed 06/23/20 Page 28 of 46




 1 identified Greg Joswiak, an Apple executive, as speaking with CNET and specifically stating that the

 2 iPhone XR was the Company’s best-selling iPhone, hoping to quell investor concerns about weak

 3 sales:

 4                     Apple Inc. is experimenting with iPhone marketing strategies it rarely uses –
              such as discount promotions via generous device buyback terms – to help goose sales
 5            of its flagship product.

 6                    Company executives moved some marketing staff from other projects to
              work on bolstering sales of the latest handsets in October, about a month after the
 7            iPhone XS went on sale and in the days around the launch of the iPhone XR,
              according to a person familiar with the situation. This person described it as a
 8            “fire drill,” and a possible admission that the devices may have been selling below
              some expectations. The person asked not to be identified discussing private strategy
 9            changes.

10                   Since then, Apple has embarked on a series of aggressive trade-in offers that
              have temporarily reduced the cost of some of its latest iPhones, a rare step for a
11            company that’s been raising device prices in recent years to lift revenue and profit.
              Apple spokeswoman Trudy Muller declined to comment.
12
                       On Sunday evening, Apple kicked these efforts into high gear, adding a new
13            banner to the top of its website advertising the iPhone XR for $449, $300 less than its
              official sticker price. The deal, noted with an asterisk and described at the bottom of
14            the page, requires customers to trade in an iPhone 7 Plus, a high-end handset from
              two years ago.
15
                                                 *       *      *
16
                      Apple marketing executive Greg Joswiak tried to quell concern about sales by
17            telling CNET last week that the iPhone XR has been the company’s best seller since
              it went on sale at the end of October.
18
              79.       On December 4, 2018, Apple’s stock price declined from a close of $184.82 per share
19
     on December 3, 2018, to a close of $176.69 per share on December 4, 2018, but continued to trade at
20
     artificially inflated prices.
21
              80.       On December 6, 2018, Forbes published an article titled “Why 40% iPhone Discount
22
     is Bad For Apple” reiterating many of the points in the December 4, 2018 Bloomberg article, and
23
     adding that the price reduction would have substantial impact on the Company’s gross margin,
24
     concluding that slashing hardware costs was “strategic suicide” for the Company:
25
                     Apple’s iPhone X[R] bill of materials cost is $390, according to IHS Markit –
26            so reducing the price from $749 to $449 sends its gross margin plummeting from
              48% to 13%.
27
                                                 *       *      *
28
     REVISED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
     SECURITIES LAWS - 4:19-cv-02033-YGR                                                                - 25 -
     4839-0622-0480.v1-6/23/20
     Case 4:19-cv-02033-YGR Document 114 Filed 06/23/20 Page 29 of 46




 1                    In the meantime, taking 40% of [sic] the iPhone price is strategic suicide
              for a company that has defined its strategy for its entire history as the high-priced
 2            spread.
 3            81.       On December 6, 2018, Apple’s stock price declined from a close of $176.69 per share

 4 on December 4, 2018, to a close of $174.72 per share on December 6, 2018, but continued to trade at

 5 artificially inflated prices.

 6            C.        Apple Discloses True Financial Condition, Pre-Announces Huge
                        Quarterly Earnings Miss
 7
              82.       On January 2, 2019, after the close of trading, Apple disclosed its true financial
 8
     condition. For the first time in more than 15 years, Apple pre-announced its earnings results,
 9
     slashing quarterly revenue forecast for 1Q19, ended December 29, 2018, due to plummeting iPhone
10
     demand, particularly in China. In a “Letter from Tim Cook to Apple Investors,” Apple reported that
11
     its revenue for 1Q19 was approximately $84 billion, far below the guidance range of $89 billion to
12
     $93 billion the Company had announced on November 1, 2018, just eight weeks earlier. In contrast
13
     to the November 1, 2018 assurances that business in China remained strong and was not
14
     experiencing economic uncertainty or deterioration like certain emerging markets, Cook’s letter
15
     admitted that the Company’s guidance miss was due almost entirely to slowing iPhone sales in
16
     China. In fact, “most” of the total revenue shortfall occurred in China, “over 100 percent” of the
17
     quarter-over-quarter worldwide revenue decline occurred in China, and iPhone revenue “primarily”
18
     in China accounted for all of the Company’s iPhone revenue shortfall against guidance:
19
              Emerging Market Challenges
20
                      While we anticipated some challenges in key emerging markets, we did not
21            foresee the magnitude of the economic deceleration, particularly in Greater China.
              In fact, most of our revenue shortfall to our guidance, and over 100 percent of our
22            year-over-year worldwide revenue decline, occurred in Greater China across
              iPhone, Mac and iPad.
23
                      China’s economy began to slow in the second half of 2018. The
24            government-reported GDP growth during the September quarter was the second
              lowest in the last 25 years. We believe the economic environment in China has been
25            further impacted by rising trade tensions with the United States. As the climate of
              mounting uncertainty weighed on financial markets, the effects appeared to reach
26            consumers as well, with traffic to our retail stores and our channel partners in China
              declining as the quarter progressed. And market data has shown that the
27            contraction in Greater China’s smartphone market has been particularly sharp.
28                                               *       *      *
     REVISED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
     SECURITIES LAWS - 4:19-cv-02033-YGR                                                               - 26 -
     4839-0622-0480.v1-6/23/20
     Case 4:19-cv-02033-YGR Document 114 Filed 06/23/20 Page 30 of 46




 1            iPhone
 2                   Lower than anticipated iPhone revenue, primarily in Greater China,
              accounts for all of our revenue shortfall to our guidance and for much more than
 3            our entire year-over-year revenue decline. In fact, categories outside of iPhone
              (Services, Mac, iPad, Wearables/Home/Accessories) combined to grow almost 19
 4            percent year-over-year.

 5                    While Greater China and other emerging markets accounted for the vast
              majority of the year-over-year iPhone revenue decline, in some developed markets,
 6            iPhone upgrades also were not as strong as we thought they would be. While
              macroeconomic challenges in some markets were a key contributor to this trend, we
 7            believe there are other factors broadly impacting our iPhone performance, including
              consumers adapting to a world with fewer carrier subsidies, US dollar strength-
 8            related price increases, and some customers taking advantage of significantly
              reduced pricing for iPhone battery replacements.
 9
              83.       Though Apple did not conduct a conference call on January 2, 2019, Cook appeared
10
     on CNBC that evening for an interview. In the context of “rising trade tensions,” Cook discussed the
11
     impact that the slowing economy had on the Company’s FY19 sales. Cook admitted Defendants’
12
     contemporaneous knowledge of facts directly contradicting their November 1, 2018 statement that
13
     China was not experiencing the macroeconomic issues plaguing other emerging markets. In fact,
14
     according to Cook, it was clear during the second half of 2018, that China’s slowing economy was
15
     impacting the Company and prior to, and during the Class Period, Defendants “saw” declines in the
16
     Company’s retail store traffic and its channel partner store traffic, and reports of contraction in the
17
     smartphone industry:
18
              [A]s we look at what’s going on in China – it’s clear that the economy begins to
19            slow there for the second half. And what I believe to be the case is the trade
              tensions between the United States and China put additional pressure on their
20            economy. . . .

21            [W]e saw, as the quarter went on, things like traffic in our retail stores, traffic in
              our channel partner stores, the reports of the smartphone industry contracting,
22            particularly bad in November – I haven’t seen the December number yet, but I
              would guess that would not be good either. And so that’s what we’ve seen.
23
                                                *       *       *
24
              [M]y sense is the much larger issue is the slowing of the economy and then this –
25            the trade tension that’s further pressured.
26            84.       In the wake of Apple’s earnings preannouncement, a slew of analysts and media

27 outlets expressed shock at the magnitude and severity of the Company’s negative performance in

28
     REVISED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
     SECURITIES LAWS - 4:19-cv-02033-YGR                                                                - 27 -
     4839-0622-0480.v1-6/23/20
     Case 4:19-cv-02033-YGR Document 114 Filed 06/23/20 Page 31 of 46




 1 China – which accounted for the entire guidance miss – and commented that Defendants had failed

 2 to be honest with investors, damaging their credibility.

 3            85.       On January 2, 2019, Wells Fargo issued a report titled “AAPL: Neg. F1Q19

 4 Prean[nouncement] – iPhone Rev[enue] -15%+ Y/Y; A Multi-Quarter Challenge” which reiterated

 5 Defendants’ statements that poor performance in China was the driver of the earnings miss:

 6                   APPLE NEGATIVELY PREANNOUCNES [sic] F1Q19 RESULTS; MORE
              THAN A ONE QUARTER ISSUE: Apple has preannounced negative F1Q19 results
 7            – revenue now estimated at ~$84B vs. initial $89-$93B guide. . . .

 8            Apple’s greater-than-expected weakness in emerging markets, most notably driven
              by weakness in Greater China.
 9
              Apple notes that over 100% of Apple’s y/y revenue decline was generated by
10            weakness in Greater China across iPhone, iPad, and Mac (leaving us / investors to
              question the impact of the US-China trade situation).
11
              86.       The same day, Bloomberg published an article titled, “Apple’s iPhone Warning
12
     Comes Years Too Late – The company has reached the end of its denial phase.” The article
13
     emphasized that Apple and Cook had consistently assured investors business in China was strong
14
     and did not give any hints of red flags in the region:
15
              In an extraordinary letter to Apple investors, CEO Tim Cook also told stockholders
16            what he should have been saying for years: The company’s iPhone business has
              shifted into a lower gear because of changes in the smartphone market and consumer
17            behavior. This should have been absolutely predictable to anyone who was able to
              peer outside of Apple’s bubble. Executives have failed in their duty to warn
18            investors ahead of time about all this, and reality is finally and all at once catching
              up to Apple.
19
                     In his letter, Cook said in some established markets outside of China, iPhone
20            “upgrades also were not as strong as we thought they would be.” (Upgrades are
              people with older-model iPhones opting to buy new models.)
21
                                                *       *       *
22
                      Cook said two months ago that Apple’s China business was “very strong,”
23            even amid signs of an economic slowdown and months of headlines about trade
              tensions with the U.S. He consistently told investors that he thought the U.S. and
24            China would resolve their trade dispute amicably and didn’t give any indications that
              consumers were on edge or reluctant to shop because of the geopolitical fracas. It’s
25            possible that the last couple of months of economic circumstances in China, Taiwan
              and Hong Kong caught Apple by surprise, but executives failed to give any hints of
26            red flags in the region.
27                   It’s possible conditions in China changed quickly, but the broader trends in
              smartphone activity are not new. Why didn’t Cook make any of these admissions
28            before now?
     REVISED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
     SECURITIES LAWS - 4:19-cv-02033-YGR                                                                - 28 -
     4839-0622-0480.v1-6/23/20
     Case 4:19-cv-02033-YGR Document 114 Filed 06/23/20 Page 32 of 46




 1                                              *      *       *

 2                    Apple failed in the No. 1 mission of being a public company: being honest
              with investors about its business. The company simply denied the reality that was
 3            staring it in the face, until denial was no longer an option.

 4            87.       On January 3, 2019, Wedbush issued a report titled “Apple’s Darkest Day in the

 5 iPhone Era; Massive Negative Dec Results on China” in which it referred to the preannouncement

 6 variously as “Apple’s Darkest Day,” a “bombshell,” a “‘black eye,’” and a “defining moment for

 7 Cook & Co.” The report stated in relevant part:

 8                    Last night Apple delivered a bombshell negative preannouncement that will
              be a defining moment for Cook & Co. for years to come. While the Street had been
 9            anticipating softness in the December quarter and around March guidance given a
              slew of negative iPhone XS/XR data points coming out of the Asia supply chain over
10            the past few months, the magnitude of the top-line miss (~8%) with China demand
              the culprit was jaw dropping in our opinion and will heavily weigh on shares
11            accordingly. . . .
12            While emerging markets and US/Europe remain softer than expected, China remains
              Apple’s Achilles heel as with roughly 20% of all iPhones in a window of an upgrade
13            opportunity out of the China region it appears of the 60 million to 70 million in the
              region less than 20 million have upgraded to an X/XS/XR to date.
14
              88.       On January 3, 2019, Morgan Stanley issued a report titled “Weak China More than
15
     Offsets Revenue Strength Outside of iPhone; Lowering Estimates” which stated that this was the
16
     Company’s first negative preannouncement in 15 years and reduced FY19 iPhone sales estimates by
17
     17%:
18
                      Weak Greater China iPhone sales largely to blame for Apple’s first
19            negative preannouncement in 15 years. As we highlighted in early December,
              China is following in the footsteps of the US market with lengthening smartphone
20            replacement cycles slowing overall market growth. A weakening economy
              combined with improved smartphone product quality (i.e. higher quality components
21            and assembly leading to longer useful lives), smartphone ASPs that are up 22% over
              the past two years (per IDC) and a lack of carrier subsidies contributed to weaker
22            China iPhone sales in the December quarter.

23            89.       On January 3, 2019, Yahoo! Finance published an article titled “Apple’s mind-

24 blowing warning means CEO Tim Cook now has a major credibility problem,” stating that Apple

25 did a “poor job” with 1Q19 guidance and investors would be questioning whether to trust Apple

26 management. The article reported in relevant part:

27            They failed to keep it real with investors on what they were seeing in iPhone
              demand data late in 2018. Simply no longer providing unit sales data wasn’t
28            enough of a signal to investors that something was wrong, bottom line.
     REVISED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
     SECURITIES LAWS - 4:19-cv-02033-YGR                                                              - 29 -
     4839-0622-0480.v1-6/23/20
     Case 4:19-cv-02033-YGR Document 114 Filed 06/23/20 Page 33 of 46




 1                      As a result, Apple’s stock could be “broken” until credibility is restored.
 2                                                *       *      *

 3            A poor job done with guidance.
 4                    Apple said in a filing released after market close Wednesday that it now sees
              first quarter revenue of about $84 billion. It previously anticipated $89 billion to $91
 5            billion. In the filing, Cook attributed the reduced guidance to weakness in
              emerging markets and in Greater China as well as supply constraints on new
 6            products. Cook also hinted strongly that Apple felt resistance from consumers to the
              new $1,000 plus iPhone XS line.
 7
              90.       On January 3, 2019, The Wall Street Journal published an article titled “Apple iPhone
 8
     Loses Ground to China’s Homegrown Rivals” which stated that Apple was “sputtering” in China
 9
     and noted that Apple’s Chinese competitors had been able to “win over consumers by offering
10
     similar designs and features at far lower prices.” The article reported that Apple had overestimated
11
     demand in China for the iPhone XR in particular, winding up with excess inventory, noting that a
12
     comparable phone from Huawei was approximately two-thirds the price.
13
              91.       On January 3, 2019, BBC News published an article titled “Apple’s China warning
14
     ‘deflects deeper problems’ for firm,” which reported that Apple had been buoying revenues in China
15
     in recent years by raising prices. However, given the general downward macroeconomic trend in
16
     China, that practice “has become more difficult as consumers curb spending.”
17
              92.       On this news, Apple’s stock price declined precipitously by more than $15 per share,
18
     or approximately 10%, from a close of $157.92 per share on January 2, 2019, to a close of $142.19
19
     per share on January 3, 2019, on unusually high volume of more than 91.1 million shares traded, the
20
     highest one-day trading volume experienced by the Company in nearly two years.
21
              D.        Post Class Period, Further Details of the iPhone’s Poor China
22                      Performance Emerge
23            93.       On January 6, 2019, The Guardian published an article titled “To woo China, Apple

24 must learn that it’s not in California anymore,” noting the myriad issues Apple faced in China

25 throughout the Class Period, including a lack of innovation and high prices relative to its

26 competitors. Despite these difficulties, Apple continually assured the market that all was well.

27 Further, the article discussed that Apple’s service revenues were “overwhelmingly reli[ant] on the

28 iPhone as the conduit,” and that Apple “must seek to extend sales as much as possible,” noting that
     REVISED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
     SECURITIES LAWS - 4:19-cv-02033-YGR                                                                 - 30 -
     4839-0622-0480.v1-6/23/20
     Case 4:19-cv-02033-YGR Document 114 Filed 06/23/20 Page 34 of 46




 1 iPhone sales were “critical for [Apple] to maintain its current 1.3-billion-plus user base if services

 2 are to become the main driver of revenue.”

 3            94.       On January 14, 2019, Wedbush issued a report titled “Price Cuts in China and

 4 Content M&A Will Lay the Groundwork for Apple’s Future” which discussed the reasons for the

 5 poor performance of the iPhone XS, XS Max, and XR in China:

 6                    China installed base is key for success going forward. However if the
              installed base declines in China, Apple will face an uphill battle in the region for
 7            years and thus speaks to challenges worldwide around this latest upgrade cycle with
              the main culprit being weak China demand. . . . The next trifecta of smartphones
 8            coming out of Apple slated for September 2019 will be another attempt to catalyze
              pent-up upgrades worldwide and especially in China, with many customers
 9            approaching 32-33 months since their last iPhone upgrade as high price points,
              battery replacements, and a lack of hardware innovation has kept customers on the
10            sideline during this latest XS/XR cycle.

11            95.       On January 29, 2019, Apple released its results for 1Q19, ended December 29, 2018.

12 That same day, during the conference call held with analysts and investors, Cook again attributed the

13 drop in iPhone sales to weak macroeconomic conditions, especially in China. Specifically, 100% of

14 the Company’s worldwide year-over-year revenue decline was driven by poor performance in

15 Greater China. Cook stated in pertinent part:

16                   [Cook:] As you know, our December quarter revenue was below our original
              expectations coming in at $84.3 billion. That’s down 5% from a year ago or down
17            3% adjusting for foreign exchange. We noted 4 factors that would impact our results
              when we provided guidance in November: different iPhone launch timing from a
18            year ago, FX headwinds, supply constraints on certain products and macroeconomic
              conditions in emerging markets.
19
                      One of those factors, weak macro conditions in some emerging markets, was
20            significantly more severe than we originally foresaw, especially in Greater China.
              As our letter noted, that challenge was compounded by quarterly iPhone upgrades
21            that were lower than we anticipated. We’ll return to upgrades in a moment, but I
              first want to say a bit more about our business in Greater China. Our revenue
22            there was down by $4.8 billion from last year with declines across iPhone, Mac and
              iPad. Most of the shortfall relative to our original guidance and over 100% of our
23            worldwide year-over-year revenue decline was driven by our performance in
              Greater China.
24
                                                 *      *       *
25
                     Now our customers are holding on to their older iPhones a bit longer than in
26            the past. When you pair this with the macroeconomic factors, particularly in
              emerging markets, it resulted in iPhone revenue that was down 15% from last year.
27            Our iPhone results accounted for significantly more than our entire year-over-year
              revenue decline. In fact, outside of iPhone, our business grew strongly by 19%.
28
     REVISED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
     SECURITIES LAWS - 4:19-cv-02033-YGR                                                              - 31 -
     4839-0622-0480.v1-6/23/20
     Case 4:19-cv-02033-YGR Document 114 Filed 06/23/20 Page 35 of 46




 1            96.       Maestri noted that iPhone revenues declined 15% year-over-year and were not

 2 expected to rebound in the 2Q19. Maestri stated, in pertinent part:

 3            [Maestri:] iPhone revenue was $52 billion. On a geographic basis, most of the
              decline from last year came from Greater China and other emerging markets, where
 4            difficult macro and foreign exchange conditions affected our results. We also
              believe that the reduction of carrier subsidies and our battery replacement program
 5            had an impact in a number of countries around the world. And as Tim mentioned,
              we had a lower number of upgrades than we had anticipated at the beginning of the
 6            quarter.

 7                                               *      *       *

 8            [W]e expect that the key factors that Tim mentioned during the call affecting iPhone
              performance in Q1 will also have an effect on Q2 starting with the strong U.S. dollar
 9            environment. On a year-over- year basis, the negative impact from currency is going
              to be about $1.3 billion, so that’s about – a bit more than 2 points versus last year’s
10            revenue. And so that obviously plays a role. And the macroeconomic environment,
              particularly in emerging markets, will continue to be there. On the positive side, we
11            expect that we will continue to grow revenue nicely from the rest of the business,
              which is not iPhone.
12
     VII.     LOSS CAUSATION/ECONOMIC LOSS
13
              97.       As detailed herein, the Company issued materially false and misleading statements
14
     and omissions concerning positive sales of the latest iPhone models and the strength of the
15
     Company’s business in China. See ¶¶56-57. These material misrepresentations and omissions
16
     caused Apple’s stock price to trade at artificially inflated prices throughout the Class Period,
17
     including a Class Period high of $213.65 per share on November 2, 2018. When the truth regarding
18
     Defendants’ misrepresentations and omissions became generally known, the price declined as the
19
     artificial inflation dissipated and Lead Plaintiff and other members of the Class suffered economic
20
     loss, i.e., damages, under the federal securities laws. These disclosures of the truth include, but are
21
     not limited to, the following:
22
              98.       On November 5, 2018, at 4:27 a.m. ET, before the market opened, the Nikkei Asian
23
     Review published the Nikkei Article reporting that Apple told its top smartphone assemblers,
24
     Foxconn and Pegatron, to reduce iPhone XR production, and that Wistron, previously on standby for
25
     rush orders, would receive none, indicating a reduction in demand by 20-25%:
26
                      “For the Foxconn side, it first prepared nearly 60 assembly lines for Apple’s
27            XR model, but recently uses only around 45 production lines as its top customer said
              it does not need to manufacture that many by now,” a source familiar with the
28            situation said.
     REVISED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
     SECURITIES LAWS - 4:19-cv-02033-YGR                                                                - 32 -
     4839-0622-0480.v1-6/23/20
     Case 4:19-cv-02033-YGR Document 114 Filed 06/23/20 Page 36 of 46




 1                    That means Foxconn . . . would produce around 100,000 fewer units daily to
              reflect the new demand outlook – down 20% to 25% from the original optimistic
 2            outlook, this person said.
 3                   Fellow Taiwanese manufacturer Pegatron faces a similar situation,
              suspending plans to ramp up production and awaiting further instructions from
 4            Apple, a supply chain source said.
                                               *   *      *
 5
                      Apple also had asked smaller iPhone assembler Wistron to stand by for rush
 6
              orders, but supply chain sources say the company will receive no orders for the
              iPhone XR this holiday season.
 7

 8 See ¶68.
          99.           On the same day, RBC Capital Market issued a report titled “10-K Review: High Off-
 9
     balance Sheet Commitments Indicating Multiple Ramps” stating Apple’s production suspensions
10
     could indicate “muted” iPhone demand:
11

12                    News Reports of Supply Chain Cuts: An unconfirmed Nikkei [Article]
              stated that AAPL has asked supply chain partners Foxconn and Pegatron to stop
13            preparing additional production lines for iPhone XR. While this could indicate
              muted unit demand . . . .
14 See ¶69.

15            100.      On November 5, 2018, Barron’s published an article at 10:09 a.m. ET titled “Apple
16 Stock Is Tanking Amid Questions About Demand for the iPhone XR” discussing the impact of the

17 Nikkei Article which reiterated the expected reduction in demand by 20-25%:

18            The new outlook for demand for the iPhone XR is down 20% to 25% from the
              original, more optimistic level, according to Nikkei Asian Review.
19

20                   Apple stock was down almost 4% in Monday morning trading, to about
              $199 per share, representing a loss in market capitalization of about $40 billion.
              Apple didn’t immediately respond to an email request for comment.
21
     See ¶70.
22
              101.      On November 5, 2018, Reuters published an article titled “US STOCKS-Oil stocks
23
     lift S&P 500; Apple pushes Nasdaq lower” reporting that the Company’s stock price was declining
24
     because of disclosures in the Nikkei Article:
25

26                      *Apple falls on report of iPhone XR production stand down.
                     The iPhone maker’s shares fell 3.7 percent to a 3-month low after a Nikkei
27            report that the company had told its smartphone assemblers to halt plans for
              additional production lines dedicated to the iPhone XR.
28
     REVISED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
     SECURITIES LAWS - 4:19-cv-02033-YGR                                                              - 33 -
     4839-0622-0480.v1-6/23/20
     Case 4:19-cv-02033-YGR Document 114 Filed 06/23/20 Page 37 of 46




 1 See ¶71.

 2            102.      As a result of this new information concerning production cuts at Apple

 3 manufacturers, and reports reiterating the news, Apple’s stock price declined from a close of $207.48

 4 per share on November 2, 2018, to a close of $201.59 per share on November 5, 2018, a decline of

 5 $5.89 on more than 66.1 million shares traded. However, the Company’s stock price continued to

 6 trade at artificially inflated prices as the truth concerning the Company’s financial condition was yet

 7 to be fully revealed.

 8            103.      On November 12, 2018, Wells Fargo issued a report titled “AAPL: Lumentum Cuts

 9 Revenue Outlook by 17%+ (Midpoint) on Apple Order Cuts.” Lumentum, a supplier of iPhone

10 components, issued a negative preannouncement due to a reduction by one of its largest customers –

11 identified as Apple. The report inferred that the reduction in Lumentum earnings indicated a 30%

12 reduction in Apple orders and Apple’s stock price would be “under pressure” – i.e., decline – as a

13 result:

14            Apple shares are under pressure this morning (11/12) following a negative
              preannouncement by key supplier, Lumentum (LITE).
15
                                                  *       *      *
16
                      Lumentum’s preannouncement notes that the company has “. . . recently
17            received a request from one of our largest Industrial and Consumer customers for
              laser diodes for 3D sensing to materially reduce shipments to them during our
18            fiscal second quarter for previously placed orders that were originally scheduled
              for delivery during the quarter.” . . . We think investors could consider Lumentum’s
19            updated guide as reflecting as much as a 30% cut in Apple orders.
20 See ¶74.

21            104.      As a result of this new information, Apple’s stock price declined from a close of

22 $204.47 per share on November 9, 2018, to a close of $194.17 per share on November 12, 2018, a

23 decline of $10.30 on more than 51.1 million shares traded. However, the Company’s stock price

24 continued to trade at artificially inflated prices as the truth concerning the Company’s financial

25 condition was yet to be fully revealed.

26            105.      On January 2, 2019, after the close of trading, Apple disclosed the true state of its

27 declining iPhone sales. In a “Letter from Tim Cook to Apple Investors” Apple reported that its

28 revenue for 1Q19 was approximately $84 billion, far below the guidance range of $89 billion to $93
     REVISED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
     SECURITIES LAWS - 4:19-cv-02033-YGR                                                                 - 34 -
     4839-0622-0480.v1-6/23/20
     Case 4:19-cv-02033-YGR Document 114 Filed 06/23/20 Page 38 of 46




 1 billion the Company had provided on November 1, 2018, just eight weeks earlier. Cook’s letter

 2 attributed the miss almost entirely to slowing iPhone sales in China, noting that most of the revenue

 3 shortfall occurred in Greater China, that 100% of the year-over-year worldwide revenue decline

 4 occurred in Greater China, and iPhone revenue missed primarily due to Greater China. ¶82.

 5            106.      During an interview with CNBC that evening, Cook admitted it was clear that

 6 China’s economy began to slow in the second half of 2018 and had been further impacted by rising

 7 trade tensions with the United States, including Cook’s statements indicating that, prior to and

 8 during the Class Period, Defendants saw declines in traffic in the Company’s retail stores and its

 9 channel partner stores, and reports of the contraction of the smartphone industry:

10            [A]s we look at what’s going on in China – it’s clear that the economy begins to
              slow there for the second half. And what I believe to be the case is the trade
11            tensions between the United States and China put additional pressure on their
              economy. . . . [W]e saw, as the quarter went on, things like traffic in our retail
12            stores, traffic in our channel partner stores, the reports of the smartphone industry
              contracting, particularly bad in November – I haven’t seen the December number
13            yet, but I would guess that would not be good either. And so that’s what we’ve seen.

14 ¶83.

15            107.      On January 2, 2019, Wells Fargo issued a report titled “AAPL: Neg. F1Q19

16 Prean[nouncement] – iPhone Rev[enue] -15%+ Y/Y; A Multi-Quarter Challenge” which attributed

17 the earnings miss to the poor performance in China:

18            Apple has preannounced negative F1Q19 results – revenue now estimated at ~$84B
              vs. initial $89-$93B guide. We would expect investors to most notably focus on: (1)
19            Apple’s implied iPhone revenue at ~$52-$53B given the company’s disclosure that
              non-iPhone revenue in total grew ~19% y/y in F1Q19. With a blended ASP ($/unit)
20            at ~$795 (vs. $793 in F4Q18), we would arrive at a low/mid-teens y/y iPhone unit
              ship decline. (2) Apple’s greater-than-expected weakness in emerging markets,
21            most notably driven by weakness in Greater China. Apple notes that over 100% of
              Apple’s y/y revenue decline was generated by weakness in Greater China across
22            iPhone, iPad, and Mac (leaving us / investors to question the impact of the US-
              China trade situation).
23
     See ¶85.
24
              108.      On January 2, 2019, Bloomberg published an article titled “Apple’s iPhone Warning
25
     Comes Years Too Late – The company has reached the end of its denial phase” reporting that just
26
     “two months ago” Cook had been calling performance in China “very strong” and it was unlikely
27
     that there had been any sudden change which caused the earnings miss:
28
     REVISED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
     SECURITIES LAWS - 4:19-cv-02033-YGR                                                              - 35 -
     4839-0622-0480.v1-6/23/20
     Case 4:19-cv-02033-YGR Document 114 Filed 06/23/20 Page 39 of 46




 1                   Cook said two months ago that Apple’s China business was “very strong,”
              even amid signs of an economic slowdown and months of headlines about trade
 2            tensions with the U.S. He consistently told investors that he thought the U.S. and
              China would resolve their trade dispute amicably and didn’t give any indications
 3            that consumers were on edge or reluctant to shop because of the geopolitical
              fracas. It’s possible that the last couple of months of economic circumstances in
 4            China, Taiwan and Hong Kong caught Apple by surprise, but executives failed to
              give any hints of red flags in the region.
 5
                     It’s possible conditions in China changed quickly, but the broader trends in
 6            smartphone activity are not new. Why didn’t Cook make any of these admissions
              before now?
 7
     See ¶86.
 8
              109.      On January 3, 2019, Wedbush issued a report titled “Apple’s Darkest Day in the
 9
     iPhone Era; Massive Negative Dec Results on China” in which it referred to the pre-announcement
10
     variously as “Apple’s Darkest Day,” a “bombshell,” a “‘black eye,’” and a “defining moment for
11
     Cook & Co.” The report stated in relevant part:
12
                      Last night Apple delivered a bombshell negative preannouncement that will
13            be a defining moment for Cook & Co. for years to come. While the Street had been
              anticipating softness in the December quarter and around March guidance given a
14            slew of negative iPhone XS/XR data points coming out of the Asia supply chain over
              the past few months, the magnitude of the top-line miss (~8%) with China demand
15            the culprit was jaw dropping in our opinion and will heavily weigh on shares
              accordingly.
16
     See ¶87.
17
              110.      On January 3, 2019, Morgan Stanley issued a report titled “Weak China More than
18
     Offsets Revenue Strength Outside of iPhone; Lowering Estimates” stating this was the Company’s
19
     first negative preannouncement in 15 years:
20
                      Weak Greater China iPhone sales largely to blame for Apple’s first
21            negative preannouncement in 15 years. As we highlighted in early December,
              China is following in the footsteps of the US market with lengthening smartphone
22            replacement cycles slowing overall market growth. A weakening economy
              combined with improved smartphone product quality (i.e. higher quality components
23            and assembly leading to longer useful lives), smartphone ASPs that are up 22% over
              the past two years (per IDC) and a lack of carrier subsidies contributed to weaker
24            China iPhone sales in the December quarter.

25 See ¶88.

26            111.      On the shocking news of January 2, 2019, when the true financial condition of the

27 Company was disclosed, Apple’s stock price declined precipitously by more than $15.00 per share,

28 or approximately 10%, to a close of $142.19 per share on January 3, 2019, on unusually high volume
     REVISED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
     SECURITIES LAWS - 4:19-cv-02033-YGR                                                             - 36 -
     4839-0622-0480.v1-6/23/20
    Case 4:19-cv-02033-YGR Document 114 Filed 06/23/20 Page 40 of 46




 1 of more than 91.1 million shares traded, the highest one-day trading volume experienced by the

 2 Company in nearly two years.

 3 VIII. APPLICABILITY OF THE FRAUD ON THE MARKET AND
           AFFILIATED UTE PRESUMPTIONS OF RELIANCE
 4
           112. Lead Plaintiff will rely upon the presumption of reliance established by the fraud-on-
 5
   the-market doctrine in that, among other things:
 6
                   (a)     Defendants made public misrepresentations or failed to disclose material facts
 7
   during the Class Period;
 8
                   (b)     the omissions and misrepresentations were material;
 9
                   (c)     the Company’s common stock traded in an efficient market;
10
                   (d)     the misrepresentations alleged would tend to induce a reasonable investor to
11
   misjudge the value of the Company’s common stock; and
12
                   (e)     Lead Plaintiff and other members of the Class purchased Apple common stock
13
   between the time Defendants misrepresented or failed to disclose material facts and the time the true
14
   facts were disclosed, without knowledge of the misrepresented or omitted facts.
15
           113. At all relevant times, the market for Apple common stock was efficient for the
16
   following reasons, among others:
17
                   (a)     as a regulated issuer, Apple filed periodic public reports with the SEC; and
18
                   (b)     Apple regularly communicated with public investors via established market
19
   communication mechanisms, including through the regular dissemination of press releases on major
20
   news wire services and through other wide-ranging public disclosures, such as communications with
21
   the financial press, securities analysts, and other similar reporting services.
22
           114. Lead Plaintiff will also rely upon the presumption of reliance under Affiliated Ute
23
   Citizens v. United States, 406 U.S. 128 (1972), because the claims asserted herein against
24
   Defendants are predicated upon omissions of material fact for which there was a duty to disclose.
25
   IX.     CLASS ACTION ALLEGATIONS
26
           115. Lead Plaintiff brings this action as a Class action pursuant to Federal Rule of Civil
27
   Procedure 23(a) and (b)(3) on behalf of a Class consisting of all purchasers of Apple common stock
28
    REVISED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
    SECURITIES LAWS - 4:19-cv-02033-YGR                                                              - 37 -
    4839-0622-0480.v1-6/23/20
     Case 4:19-cv-02033-YGR Document 114 Filed 06/23/20 Page 41 of 46




 1 during the Class Period (the “Class”). Excluded from the Class are Defendants and their families,

 2 the officers and directors of the Company, at all relevant times, members of their immediate families

 3 and their legal representatives, heirs, successors, or assigns, and any entity in which Defendants have

 4 or had a controlling interest.

 5            116.      The members of the Class are so numerous that joinder of all members is

 6 impracticable. Throughout the Class Period, Apple common stock was actively traded on the

 7 NASDAQ. While the exact number of Class members is unknown to Lead Plaintiff at this time and

 8 can only be ascertained through appropriate discovery, Lead Plaintiff believes that there are

 9 hundreds of thousands of members in the proposed Class. Record owners and other members of the

10 Class may be identified from records maintained by Apple and/or its transfer agent and may be

11 notified of the pendency of this action by mail, using the form of notice similar to that customarily

12 used in securities class actions.

13            117.      Lead Plaintiff’s claims are typical of the claims of the members of the Class as all

14 members of the Class are similarly affected by Defendants’ wrongful conduct in violation of federal

15 law that is complained of herein.

16            118.      Lead Plaintiff will fairly and adequately protect the interests of the members of the

17 Class and has retained counsel competent and experienced in class and securities litigation.

18            119.      Common questions of law and fact exist as to all members of the Class and

19 predominate over any questions solely affecting individual members of the Class. Among the

20 questions of law and fact common to the Class are:

21                      (a)      whether the Exchange Act was violated by Defendants as alleged herein;

22                      (b)      whether statements made by Defendants misrepresented material facts about

23 the business and prospects of Apple; and

24                      (c)      to what extent the members of the Class have sustained damages and the

25 proper measure of damages.

26            120.      A class action is superior to all other available methods for the fair and efficient

27 adjudication of this controversy since joinder of all Class members is impracticable. Furthermore, as

28 the damages suffered by individual Class members may be relatively small, the expense and burden
     REVISED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
     SECURITIES LAWS - 4:19-cv-02033-YGR                                                                 - 38 -
     4839-0622-0480.v1-6/23/20
     Case 4:19-cv-02033-YGR Document 114 Filed 06/23/20 Page 42 of 46




 1 of individual litigation make it impossible for members of the Class to individually redress the

 2 wrongs done to them. There will be no difficulty in the management of this action as a Class action.

 3 X.         COUNT I
 4            A.        For Violation of §10(b) of the Exchange Act and Rule 10b-5
                        Promulgated Thereunder Against Defendants Apple and Cook
 5
              121.      Lead Plaintiff incorporates ¶¶1-120 by reference.
 6
              122.      During the Class Period, Defendants disseminated or approved the false statements
 7
     specified above, which they knew or deliberately disregarded were misleading in that they contained
 8
     misrepresentations and failed to disclose material facts necessary in order to make the statements
 9
     made, in light of the circumstances under which they were made, not misleading.
10
              123.      Defendants violated §10(b) of the Exchange Act and Rule 10b-5 promulgated
11
     thereunder in that they: (a) employed devices, schemes, and artifices to defraud; (b) made untrue
12
     statements of material fact or omitted to state material facts necessary in order to make the
13
     statements made, in light of the circumstances under which they were made, not misleading; or
14
     (c) engaged in acts, practices, and a course of business that operated as a fraud or deceit upon Lead
15
     Plaintiff and others similarly situated in connection with their purchases of Apple common stock
16
     during the Class Period.
17
              124.      Lead Plaintiff and the Class have suffered damages in that, in reliance on the integrity
18
     of the market, they paid artificially inflated prices for Apple common stock. Lead Plaintiff and the
19
     Class would not have purchased Apple common stock at the prices they paid, or at all, if they had
20
     been aware that the market prices had been artificially and falsely inflated by Defendants’
21
     misleading statements.
22
     XI.      COUNT II
23
              A.        For Violation of §20(a) of the Exchange Act Against All Defendants
24
              125.      Lead Plaintiff incorporates ¶¶1-124 by reference.
25
              126.      The Individual Defendants acted as controlling persons of Apple within the meaning
26
     of §20(a) of the Exchange Act. By reason of their positions with the Company, and their ownership
27
     of Apple common stock, the Individual Defendants had the power and authority to cause Apple to
28
     REVISED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
     SECURITIES LAWS - 4:19-cv-02033-YGR                                                                    - 39 -
     4839-0622-0480.v1-6/23/20
     Case 4:19-cv-02033-YGR Document 114 Filed 06/23/20 Page 43 of 46




 1 engage in the wrongful conduct complained of herein. Apple controlled the Individual Defendants

 2 and all of its employees. By reason of such conduct, Defendants are liable pursuant to §20(a) of the

 3 Exchange Act.

 4 XII.       PRAYER FOR RELIEF
 5            WHEREFORE, Lead Plaintiff prays for relief and judgment as follows:

 6                               (i)     determining that this action is a proper Class action, having designated

 7 plaintiff as Lead Plaintiff and certifying Lead Plaintiff as a Class representative under Rule 23 of the

 8 Federal Rules of Civil Procedure and Lead Plaintiff’s counsel as Lead Counsel;

 9                               (ii)    awarding compensatory damages in favor of Lead Plaintiff and the

10 other Class members against all Defendants, jointly and severally, for all damages sustained as a

11 result of Defendants’ wrongdoing, in an amount to be proven at trial, including interest thereon;

12                               (iii)   awarding Lead Plaintiff and the Class their reasonable costs and

13 expenses incurred in this action, including counsel fees and expert fees; and

14                               (iv)    awarding such equitable/injunctive or other relief as deemed

15 appropriate by the Court.

16 XIII. JURY DEMAND

17            Plaintiff demands a trial by jury.

18 DATED: June 23, 2020                                    ROBBINS GELLER RUDMAN
                                                            & DOWD LLP
19                                                         SHAWN A. WILLIAMS
                                                           DANIEL J. PFEFFERBAUM
20                                                         KENNETH J. BLACK

21

22                                                                       s/ Shawn A. Williams
                                                                        SHAWN A. WILLIAMS
23
                                                           Post Montgomery Center
24                                                         One Montgomery Street, Suite 1800
                                                           San Francisco, CA 94104
25                                                         Telephone: 415/288-4545
                                                           415/288-4534 (fax)
26                                                         shawnw@rgrdlaw.com
                                                           dpfefferbaum@rgrdlaw.com
27                                                         kennyb@rgrdlaw.com

28
     REVISED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
     SECURITIES LAWS - 4:19-cv-02033-YGR                                                                     - 40 -
     4839-0622-0480.v1-6/23/20
     Case 4:19-cv-02033-YGR Document 114 Filed 06/23/20 Page 44 of 46




 1
                                           ROBBINS GELLER RUDMAN
 2                                           & DOWD LLP
                                           MARK SOLOMON
 3                                         DANIELLE S. MYERS
                                           JUAN CARLOS SANCHEZ
 4                                         655 West Broadway, Suite 1900
                                           San Diego, CA 92101
 5                                         Telephone: 619/231-1058
                                           619/231-7423 (fax)
 6                                         marks@rgrdlaw.com
                                           dmyers@rgrdlaw.com
 7                                         jsanchez@rgrdlaw.com

 8                                         Counsel to Lead Plaintiff Norfolk County Council
                                           as Administering Authority of the Norfolk
 9                                         Pension Fund

10                                         LABATON SUCHAROW
                                           CAROL C. VILLEGAS
11                                         140 Broadway
                                           New York, NY 10005
12                                         Telephone: 212/907-0700
                                           212/883-7524 (fax)
13                                         cvillegas@labaton.com
14
                                           Counsel to Employees’ Retirement System of the
15                                         State of Rhode Island

16

17

18

19

20

21

22

23

24

25

26

27

28
     REVISED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
     SECURITIES LAWS - 4:19-cv-02033-YGR                                               - 41 -
     4839-0622-0480.v1-6/23/20
     Case 4:19-cv-02033-YGR Document 114 Filed 06/23/20 Page 45 of 46




 1                                      CERTIFICATE OF SERVICE

 2            I hereby certify under penalty of perjury that on June 23, 2020, I authorized the electronic

 3 filing of the foregoing with the Clerk of the Court using the CM/ECF system which will send

 4 notification of such filing to the e-mail addresses on the attached Electronic Mail Notice List, and I

 5 hereby certify that I caused the mailing of the foregoing via the United States Postal Service to the

 6 non-CM/ECF participants indicated on the attached Manual Notice List.

 7                                                       s/ Shawn A. Williams
                                                         SHAWN A. WILLIAMS
 8                                                       ROBBINS GELLER RUDMAN
                                                                & DOWD LLP
 9                                                       Post Montgomery Center
                                                         One Montgomery Street, Suite 1800
10                                                       San Francisco, CA 94104
                                                         Telephone: 415/288-4545
11                                                       415/288-4534 (fax)
                                                         E-mail: shawnw@rgrdlaw.com
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     4839-0622-0480.v1-6/23/20
6/23/2020     Case 4:19-cv-02033-YGR Document 114        Filed 06/23/20 Page 46 of 46
                                                    CAND-ECF-

Mailing Information for a Case 4:19-cv-02033-YGR IN RE APPLE INC. SECURITIES LITIGATION
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

      Adam Marc Apton
      aapton@zlk.com

      Mary K. Blasy
      mblasy@rgrdlaw.com

      Frank H. Busch
      busch@wvbrlaw.com,pallister@wvbrlaw.com,barnes@wvbrlaw.com

      Christine M. Fox
      cfox@labaton.com,ndonlon@labaton.com,lpina@labaton.com,electroniccasefilings@labaton.com,fmalonzo@labaton.com,6312349420@filings.docketbird.com

      Melinda Haag
      mhaag@orrick.com

      J Alexander Hood , II
      ahood@pomlaw.com,tcrockett@pomlaw.com,abarbosa@pomlaw.com

      James Neil Kramer
      jkramer@orrick.com,lpatts@orrick.com,mwatkins@orrick.com,vmorse@orrick.com

      Jeremy A. Lieberman
      jalieberman@pomlaw.com,tcrockett@pomlaw.com,disaacson@pomlaw.com,abarbosa@pomlaw.com,lpvega@pomlaw.com

      Francis P. McConville
      fmcconville@labaton.com,HChang@labaton.com,lpina@labaton.com,9849246420@filings.docketbird.com,electroniccasefiling@labaton.com

      Danielle Suzanne Myers
      dmyers@rgrdlaw.com,dmyers@ecf.courtdrive.com,e_file_sd@rgrdlaw.com

      Jennifer Pafiti
      jpafiti@pomlaw.com,jalieberman@pomlaw.com,ahood@pomlaw.com,egoodman@pomlaw.com,disaacson@pomlaw.com,abarbosa@pomlaw.com

      Samuel H. Rudman
      srudman@rgrdlaw.com

      Juan Carlos Sanchez
      jsanchez@rgrdlaw.com

      Mark Solomon
      marks@rgrdlaw.com,e_file_sd@rgrdlaw.com,e_file_sf@rgrdlaw.com

      Alexander K. Talarides
      atalarides@orrick.com,lpatts@orrick.com,casestream@ecf.courtdrive.com

      Carol C. Villegas
      cvillegas@labaton.com,ndonlon@labaton.com,5739893420@filings.docketbird.com,lpina@labaton.com,jchristie@labaton.com,acoquin@labaton.com,fmalonzo@laba

      James Matthew Wagstaffe
      wagstaffe@wvbrlaw.com

      Steven Ray Wedeking , II
      swedeking@robbinsllp.com,notice@robbinsllp.com

      Shawn A. Williams
      shawnw@rgrdlaw.com,ShawnW@ecf.courtdrive.com,smorris@rgrdlaw.com,kennyb@rgrdlaw.com,e_file_sd@rgrdlaw.com,smorris@ecf.courtdrive.com

Manual Notice List

The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore require manual noticing). You may wish to use your mouse
to select and copy this list into your word processing program in order to create notices or labels for these recipients.

   (No manual recipients)




https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?30836251359485-L_1_0-1                                                                                                   1/1
